J-S46016-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: A.O. A/K/A        :   IN THE SUPERIOR COURT OF
 A.A.O., A MINOR                       :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: A.O., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 708 EDA 2019

            Appeal from the Decree Entered February 6, 2019
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-AP-0000111-2017

 IN THE INTEREST OF: A.O. A/K/A        :   IN THE SUPERIOR COURT OF
 A.A.O., A MINOR                       :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: A.O., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 709 EDA 2019

             Appeal from the Order Entered February 6, 2019
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-DP-0002929-2014

 IN THE INTEREST OF: E.O. A/K/A        :   IN THE SUPERIOR COURT OF
 E.J.O., A MINOR                       :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: A.O., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 710 EDA 2019

            Appeal from the Decree Entered February 6, 2019
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-AP-0000114-2017
J-S46016-19


 IN THE INTEREST OF: E.O. A/K/A        :   IN THE SUPERIOR COURT OF
 E.J.O., A MINOR                       :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: A.O., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 711 EDA 2019

             Appeal from the Order Entered February 6, 2019
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-DP-0002931-2014

 IN THE INTEREST OF: S.O. A/K/A        :   IN THE SUPERIOR COURT OF
 S.M.O., A MINOR                       :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: A.O.                       :
                                       :
                                       :
                                       :
                                       :   No. 712 EDA 2019

            Appeal from the Decree Entered February 6, 2019
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-AP-0000112-2017

 IN THE INTEREST OF: S.O. A/K/A        :   IN THE SUPERIOR COURT OF
 S.M.O., A MINOR                       :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: A.O.                       :
                                       :
                                       :
                                       :
                                       :   No. 713 EDA 2019

             Appeal from the Order Entered February 6, 2019
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-DP-0002928-2014




                                  -2-
J-S46016-19


    IN THE INTEREST OF: L.O. A/K/A             :   IN THE SUPERIOR COURT OF
    L.M.O., A MINOR                            :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: A.O., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 714 EDA 2019

               Appeal from the Decree Entered February 6, 2019
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                        No(s): CP-51-AP-0000113-2017

    IN THE INTEREST OF: L.O. A/K/A             :   IN THE SUPERIOR COURT OF
    L.M.O., A MINOR                            :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: A.O.                            :
                                               :
                                               :
                                               :
                                               :   No. 715 EDA 2019

                Appeal from the Order Entered February 6, 2019
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                        No(s): CP-51-DP-0002927-2014


BEFORE:      PANELLA, P.J., OLSON, J., and COLINS, J.*

MEMORANDUM BY OLSON, J.:                            FILED NOVEMBER 25, 2019

        A.O. (“Mother”) appeals from the decrees and orders entered on

February 6, 2019, granting the petitions filed by the Philadelphia Department

of Human Services (“DHS” or the “Agency”) to terminate her parental rights

to her minor children, A.O. a/k/a A.A.O., (a male born in December 2004);

S.O. a/k/a S.M.O. (a female born in June 2009); L.O. a/k/a L.M.O., (a female

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

                                           -3-
J-S46016-19


born in February 2007); and E.O. a/k/a E.J.O. (a male born in May 2011)

(collectively, “the Children”), pursuant to the Adoption Act, 23 Pa.C.S.A.

§ 2511(a)(1), (2), (5), (8), and (b), and to change the permanency goals for

the Children to adoption under the Juvenile Act, 42 Pa.C.S.A. § 6351.1,     2, 3



We affirm.

        In its opinion pursuant to Pennsylvania Rule of Appellate Procedure

1925(a), the trial court set forth the factual background and procedural history

of this appeal, which we adopt herein. See Trial Court Opinion, 4/25/19, at

4-29. As this matter is before us after a remand based on In re Adoption of




____________________________________________


1 The February 6, 2019 termination decrees as to Mother with regard to each
of the Children is missing from the certified record, but the trial court stated
its decrees on the record at the hearing on February 6, 2019.

2 We note that on November 30, 2017, the trial court also terminated the
parental rights of M.O., the Children’s father (“Father”). Trial Court Opinion,
4/25/19, at 1-2. Father has not filed an appeal from this decree. Id.

3   The trial court explained:

        Mother’s parental rights were not terminated as to another child,
        M.O., a male, born [in July 2001]. This child is 17 years old and
        is in placement in a Group Home through St. Francis. Mother’s
        other child, M.O., a female, born [in September 1999], was
        discharged from court supervision because the child attained 18
        years of age. An order for termination of court supervision was
        entered by th[e trial] court on 9/27/2017.

Trial Court Opinion, 4/25/19, at 2 (citations and some capitalization omitted).




                                           -4-
J-S46016-19


L.B.M., 161 A.3d 172, 179-180 (Pa. 2017),4 we set forth only the facts and

procedural background from this Court’s Memorandum filed on July 20, 2018,

as follows.

              In December 2014, the Philadelphia Department of Human
       Services (DHS) first became aware of Mother and her family when
       it received a report that one of Mother’s other children, M.O.,
       attended school with cuts and abrasions on his right ankle and
       knuckles. Mother allegedly threw crutches at M.O. in an effort to
       keep him from going to school, causing the open wounds to his
       ankle and knuckles. The report further alleged that the home was
       filthy and housed ten dogs, including a dead dog with puppies.
       Parents were unemployed, the family had a history of involvement
       with DHS, and three other siblings of school age were being kept
       home by parents. DHS visited the home and found it was without
       heat, had holes in the walls and doors, and trash was strewn
       throughout the dwelling. Numerous dogs and cats were living
       there in unsanitary conditions and seven children were sleeping in
       the same small bedroom. DHS entered a protective custody order
       for Children and they were placed in foster care.

             On April 20, 2015, Children were adjudicated dependent,
       legal custody to remain with DHS.      The following parental
       objectives were set for Mother:

       (1) address and stabilize mental health by continuing treatment;
       (2) sign release forms for the Community Umbrella Agency (CUA)
       to obtain mental health background information; (3) attend
       appointments for Children and sign releases and consents for their
       treatment; (4) contact Intellectual Disability Services (IDS) to
       schedule intake appointment; (5) participate in Parent-Child
       Information Therapy (PCIT); (6) and comply with monthly,
       supervised visits with Children at the [A]gency. In September
       2015, Mother was diagnosed with Post Traumatic Stress Disorder
____________________________________________


4 In In re Adoption of L.B.M., 161 A.3d 172 (Pa. 2017) our Supreme Court
held that 23 Pa.C.S.A. § 2313(a) requires that counsel be appointed to
represent the legal interests of any child involved in a contested involuntary
termination proceeding.     The Court defined a child’s legal interest as
synonymous with his or her preferred outcome.


                                           -5-
J-S46016-19


     (PTSD), bipolar disorder, major depressive disorder, and a
     learning disability. Mother also has a history of drug abuse.

           Mother’s weekly, supervised visitation with Children was
     increased from one to four hours in January 2016. In March 2016,
     the court reduced Mother’s supervised visitation at the [A]gency
     to every other week for two hours. In August 2016, Mother was
     discharged from a drug and alcohol program due to her failure to
     report for services. Mother tested positive for opiates in October
     2016. At an October 25, 2016 permanency review hearing, the
     court determined that Mother had been minimally compliant with
     her parental objectives, having not completed parenting classes
     or obtained suitable housing. Mother tested positive for opiates
     again in December 2016.

            On January 30, 2017, DHS filed petitions to involuntarily
     terminate Mother’s parental rights to Children pursuant to 23
     Pa.C.S. §§ 2511(a)(1), (2), (5), (8), and (b) of the Adoption Act.
     On April 11, 2017, the trial court appointed a Child Advocate
     Attorney (CAA), Regina Charles-Asar, Esquire, for all four
     Children.    A goal change/termination hearing was held on
     November 30, 2017. At the hearing, [Community Umbrella
     Agency (“CUA”)] case manager [Mariam Colon, from Northeast
     Treatment Centers, (“NET”);] parenting capacity evaluator,
     [William Russell, Ph.D., a forensic psychologist at Forensic Mental
     Health Services;] [] CUA case manager, [Frank Cervantes;] CUA
     supervisor, [Kesa Lewis]; Educational Decision Maker, [Ann
     Umbrecht; critical care manager, Laura Hershel, from Community
     Behavioral Health, (“CBH”)]; and[,] Mother testified. [Attorney
     Charles-Asar was present, and represented the legal interests of
     the Children.      Attorney Adrianna Alfano was present and
     represented the Children as their guardian ad litem (“GAL”).] The
     court ultimately terminated Mother’s parental rights to Children
     under sections 2511(a)(1), (2), (5), (8), and (b) of the Adoption
     Act. Mother filed a timely notice of appeal and court-ordered
     Pa.R.A.P. 1925(b) concise statement of errors complained of on
     appeal. She present[ed] one issue for our consideration: Whether
     the trial court erred in refusing to determine if legal counsel for
     the Children had met with the children, had determined their legal
     interests, and whether counsel understood her duties as legal
     counsel?




                                    -6-
J-S46016-19


In Interest of A.A.O., 194 A.3d 693 (Pa. Super. 2018) (unpublished

memorandum) at **2-5 (footnote omitted).

      In the Memorandum decision filed on July 20, 2018, this Court vacated

the decrees terminating Mother’s parental rights to the Children entered on

November 30, 2017, because the panel was unable to discern whether the

CAA, Attorney Charles-Asar, adequately considered each child’s legal interest

in addition to each child’s best interest. Id. at 5-9. The panel noted that

Attorney Charles-Asar’s questions of the witnesses were not of the type that

would shed light on each child’s preferred outcome and that Attorney

Charles-Asar did not file a brief on appeal, which made the Court’s inquiry into

her legal representation of the Children more difficult. Id. Accordingly, the

panel vacated the termination decrees, without prejudice, and remanded the

matter for an on-record inquiry as to whether Attorney Charles-Asar

adequately consulted with each child and determined his or her legal interests

in the matter. The panel instructed:

            If the court concludes that counsel did not carry out her legal
      duties, as espoused in L.B.M., then the court shall order a new
      termination hearing to provide counsel an opportunity to advocate
      on each Child’s behalf. If, however, the court is convinced that
      counsel fulfilled her duty to each Child, then it may reaffirm its
      original termination order.

Id. at 10.

      Upon remand, the trial court held a hearing on December 12, 2018, at

which Mother’s counsel questioned Attorney Charles-Asar regarding her

ascertainment of the Children’s preferred outcomes prior to the hearing on

                                      -7-
J-S46016-19


November 30, 2017. N.T., 12/12/18, at 3. Attorney Charles-Asar indicated

that she met with A.O. prior to the November 30, 2017 hearing, but she did

not meet with the three younger children. Id. at 3-4. The trial court then

ruled that, to comply with the directive of this Court on remand, Attorney

Charles-Asar was required to meet with all four Children, and the trial court

would “give this [matter] another listing.” Id. at 4. Notably, Mother’s counsel

did not object to this procedure. DHS’s counsel requested the court to re-

enter its termination decree as to A.O. only, since Attorney Charles-Asar had

interviewed A.O. regarding his preferred outcome prior to the November 30,

2017 hearing.   Id. at 5.   The trial court denied the request.     Id.   At the

conclusion of the hearing, Mother’s counsel asked the trial court to consider

allowing Mother supervised visitation with the Children, since the prior

termination decrees were vacated. Id. at 7.

      The following exchange occurred:

      THE COURT: No, the record was overwhelming at the
      [termination of parental rights (“TPR”)] hearing and[,] absent the
      technical issue, I have no doubt in my mind about the prior
      decision[;] however, the area of law has evolved ever since
      [L.B.M. W]e will complete the record as required by the Appellate
      Court, and we’ll proceed from there, but I do not find it in the best
      interest of the [C]hildren to re-initiate a relationship that may not
      continue to exist. . . .

                                     ***

      THE COURT: I’ll be guided by counsel [-] how much time do you
      need?

      [UNKNOWN SPEAKER]: A 30[-]day date is fine.


                                      -8-
J-S46016-19


      COURT CLERK: February 6[, 2019].

      [MOTHER’S COUNSEL]: Are you looking at those as a contested
      or status hearing?

      THE COURT: It’s a status hearing because[,] if the [c]ourt is
      authorized to re-enter its prior order without further hearing, I
      may also have to reopen on certain issues.

      [MOTHER’S COUNSEL]: Thank you, your Honor.

      COURT CLERK: February 6, 10:30, back here.

N.T., 12/12/18, at 7-8.

      Thereafter, on February 6, 2019, the trial court convened a status

hearing, and, again, Mother’s counsel did not object to the nature of the

proceeding. Although called a status conference, some evidence was obtained

at the February 6, 2019 hearing.      Upon questioning by counsel for DHS,

Attorney Charles-Asar testified to her discussions with the Children, and the

preferred outcome of each of the Children.     Attorney Charles-Asar testified

that she originally ascertained the Children’s positions prior to the November

30, 2017 hearing by speaking with the GAL for the Children, and by having a

lengthy conversation with the Court-Appointed Special Advocate (“CASA”).

N.T., 2/6/19, at 4-5. The CASA discussed with the Children the idea of moving

forward with terminating Mother’s parental rights. Id. at 5. Attorney Charles-

Asar further testified that she met with A.O., L.O., and S.O. on December 17,

2018, and met with E.O. on December 20, 2018. Id. at 4. Attorney Charles-

Asar testified that each of the Children stated that he or she was happy in his

or her foster home, and that they wished to remain there and to be adopted.

                                     -9-
J-S46016-19


Id. Attorney Charles-Asar testified that, from her individual discussions with

each of the Children in December 2018, she could confirm that her

understanding of the Children’s preferred outcomes at the time of the hearing

on November 30, 2017, which she advocated, was the same position that they

expressed to her in December 2018, i.e., the Children were happy and wished

to be adopted and remain in their pre-adoptive foster homes. Id. at 5.

      On cross-examination by Mother’s counsel, Attorney Charles-Asar

testified that on November 30, 2017, prior to the hearing, A.O. had expressed

to her that he loved Mother, and that “he understands if he can’t be with his

mom, he is happy where he is, and that is where he wants to stay.” Id. at 6.

When Mother’s counsel attempted to question Attorney Charles-Asar

concerning whether A.O. changed his preferred outcome at the time of his

December 2018 interview, the trial court sustained DHS’ counsel’s objection.

Id. at 6-8.   Mother’s counsel then called Mother on direct examination to

testify as to whether she saw any of the Children since November 2017, in an

attempt to establish whether Mother had contradictory evidence as to A.O.’s

preferred outcome; specifically, whether A.O. stated to Mother that he does

not wish to be adopted. Id. at 9. The trial court sustained DHS’s objection

to Mother’s proffered testimony based on the lack of relevancy.      Id. at 9.

Mother’s counsel requested that the trial court allow the Children at least one

visit with Mother before the court determined their legal interests, as the

passage of time between the November 30, 2017 and the February 6, 2019


                                    - 10 -
J-S46016-19


hearings made it more likely that the Children would feel that Mother was out

of their lives. Id. at 10-11.   The trial court denied the request. Id. at 11.

      During the February 6, 2019 hearing, the trial court stated that it

specifically recollected the termination hearing held on November 30, 2017,

and that it was the court’s finding at that time that Mother had “no credibility

whatsoever.” Id. at 12. The trial court found that Mother’s testimony was

“coached . . . rehearsed . . . and made to make [M]other appear in the most

favorable light.” Id. The trial court further found that Mother’s testimony had

no bearing on the truth of Mother’s relationship with the Children and how she

was in a position to care for them. Id. The trial court also concluded that the

hearing on February 6, 2019 completed the process for which this Court had

remanded the matter, which was for Attorney Charles-Asar to present

information concerning the preferred outcomes of all of the Children. Id. The

trial court stated:

      [T]he evidence is further clear and convincing that it would be in
      the best interest of the [C]hildren to be adopted, that the
      termination of [M]other’s parental rights would present no
      irreparable harm to the [C]hildren[,] and that it would be in their
      best interest to be adopted. I would reinstate my findings.

Id. at 13.

      Mother’s counsel requested a new hearing on the basis that the

language in this Court’s remand order required a new hearing, because

Attorney Charles-Asar did not independently ascertain the Children’s preferred

outcomes before the November 30, 2017 hearing, and “now that she has[,] it


                                      - 11 -
J-S46016-19


requires a new hearing so that she can advocate for their interest.” Id. at 13.

The trial court denied the request based on its interpretation of the remand

order as directing the court to complete the necessary review regarding the

preferences of the Children.    Id. at 14.    The trial court stated that the

November 30, 2017 hearing was adequate and explored all of the evidentiary

issues, and that the hearing provided the court with all of the information

needed to make credibility and weight determinations based on the evidence.

Id. at 13-14. The trial court “re-affirmed” the original termination decrees

and changed the permanency goal for the Children to adoption. Id. at 15.

The trial court stated, “So the rights are terminated, let me add the phrase,

nunc pro tunc, back to the original termination, . . . and the goal is changed

to adoption.” Id.

      Thus, on February 6, 2019, the trial court reinstated the decrees of

involuntary termination of parental rights and orders that changed the

permanency goal for the Children to adoption. On March 7, 2019, Mother

timely filed notices of appeal, along with concise statements of errors

complained of on appeal. This Court consolidated the appeals on April 5, 2019.

      On appeal, Mother raises the following issues:

      1. Did the Juvenile Court err or abuse its discretion by reinstating
      the TPR at a status listing, thereby denying [M]other the
      opportunity to subpoena her children to testify at an evidentiary
      hearing as to their legal interests?

      2. Did the Juvenile Court err or abuse its discretion by reinstating
      the TPR when the [C]hildren’s preferred outcome was not clear,
      given that the child advocate’s report indicated a change from

                                     - 12 -
J-S46016-19


       when she had originally interviewed one or more of the [C]hildren;
       and her report indicated that he/she was not clear about whether
       or not he/she wished to be adopted?

       3. Did the Juvenile Court err or abuse its discretion by denying a
       trial de novo on the remand thereby denying the [C]hildren
       effective assistance of counsel in an evidentiary hearing upon the
       remand in which their counsel could fully participate[?]

       4. Did the Juvenile Court further err or abuse its discretion by
       re-instating the TPR nunc pro tunc?

       5. Did the Juvenile Court err or abuse its discretion in determining
       that Petitioner, Department of Human Services (DHS), had met
       its burden of proof by clear and convincing evidence under the
       Adoptions Act, 23 Pa.C.S. §2511 (a)(1), (2), (5), and/or (8)?

       6. Did the Juvenile Court err or abuse its discretion in determining
       that Petitioner, DHS, had met its burden of proof that changing
       the child’s permanency goal to adoption and terminating Mother’s
       rights would best serve the needs and welfare of the child under
       42 Pa.C.S.A.§ 6351(e) and (f); and 23 Pa.C.S. [§] 2511(b)[?]

Mother’s Brief at 4. 5

       Mother requests this Court to vacate and remand the involuntary

termination decrees and goal change orders for an evidentiary hearing to

determine whether the Children’s legal interests were properly ascertained

and represented in the trial court, and, if necessary, appoint new counsel for




____________________________________________


5 Although Mother stated her issues somewhat differently in her concise
statement, we find that she preserved the issues for our review. See Krebs
v. United Refining Company of Pennsylvania, 893 A.2d 776, 797 (Pa.
Super. 2006) (holding that an appellant waives issues that are not raised in
both his concise statement of errors complained of on appeal and the
statement of questions involved in his brief on appeal).

                                          - 13 -
J-S46016-19


the Children and hold a new termination of parental rights/goal change

hearing. Mother’s Brief at 32.

      In the argument portion of her brief, Mother combines her first four

issues into one overarching issue: whether the trial court did not allow a

thorough inquiry about, and representation of, the Children’s legal interests?

Mother’s Brief, at 17. With regard to her sixth issue, Mother argues that the

manner in which Attorney Charles-Asar ascertained the Children’s true desires

and legal interests fatally flawed the court’s inquiry as to whether termination

of parental rights would best serve the needs and welfare of the Children under

23 Pa.C.S. § 2511(b), and whether a change of the permanency goals to

adoption under 42 Pa.C.S. § 6351(e) and (f) was warranted. Id. at 16. We

will, therefore, address Mother’s issues 1-4 and 6 together, as they are

interrelated.

      Mother argues that the trial court reinstated the involuntary termination

decrees at a status hearing, thereby denying Mother the due process

opportunity to subpoena her children to testify at an evidentiary hearing

regarding their legal interests. Id. at 15. Mother contends that the Children’s

preferred outcome was not clear from Attorney Charles-Asar’s report, and that

Attorney Charles-Asar’s report indicated a change from when she originally

interviewed A.O. Id. at 12-15. Mother asserts that A.O. was not clear about

whether he wished to be adopted. Id. Mother further argues that the trial

court, by denying her request for a trial de novo, or, at the very least, an


                                     - 14 -
J-S46016-19


evidentiary hearing, denied the Children an opportunity for effective

assistance of counsel in an evidentiary hearing in which their counsel could

fully participate. Id. at 15. Mother argues that, by reinstating the TPR nunc

pro tunc, the trial court validated the “structurally flawed November 2017

process” that occurred when A.O. indicated a preference for reunification and

had no advocate for such an outcome. Id. For the foregoing reasons, based

on In re L.B.M. and its progeny, Mother requests that this Court vacate the

decrees and orders, and remand the matter for an inquiry into the Children’s

legal interests and their position on the change of their permanency goals.

Id. at 25. With regard to her sixth issue, Mother contends that, given that

A.O. informed Attorney Charles-Asar that, if he could not return to Mother he

would like to be adopted by his foster parent, the trial court erred in failing to

inquire whether Attorney Charles-Asar explored any legal options for

permanency under section 6351 of the Juvenile Act other than goal change to

adoption. Id. at 30-31.

      We find that Mother waived the first four issues and her sixth issue by

failing, at the hearing held on December 12, 2018, to request a trial de novo

so that she could subpoena witnesses, including the Children.             At the

December 12, 2018 hearing, the trial court determined that, prior to the

November 30, 2017 termination hearing, Attorney Charles-Asar personally

interviewed only A.O., and relied on the statements of the GAL and the CASA

for the other three Children with regard to their preferred outcomes. Thus,


                                     - 15 -
J-S46016-19


the trial court directed Attorney Charles-Asar to meet with all four Children

prior to a status hearing scheduled for February 6, 2019. Mother’s counsel

did not object to the status hearing procedure and appeared at the February

6, 2019 hearing. She did not argue that this Court’s remand order required a

de novo trial until after she learned of the trial court’s ruling on the termination

and permanency goal change petitions at the February 6, 2019 hearing. See

N.T., 2/6/19, at 13. In order to preserve an issue for appellate review, a party

must make a timely and specific objection at the appropriate stage of trial.

Tindall v. Friedman, 970 A.2d 1159, 1174 (Pa. Super. 2009). The purpose

of the rule is that the trial court be afforded an opportunity to correct any

error at the time it is made. Jackson v. Kassab, 812 A.2d 1233, 1235 (Pa.

Super. 2002).    Mother’s counsel did not timely make a request for a new

evidentiary hearing, as she should have objected and requested a de novo

evidentiary hearing at the December 12, 2018 hearing if she believed that our

remand order required such a hearing.

      To the extent that Mother argues that she was denied the opportunity

to subpoena the Children to elucidate whether Attorney Charles-Asar

adequately represented their wishes, Mother did not raise the issue of

subpoenaing the Children in the trial court prior to or at the February 6, 2019

hearing, nor did she seek to have them testify before the trial court. To the

contrary, at both the December 12, 2018 hearing and the February 6, 2019

hearing, Mother’s counsel only requested an opportunity to have the Children


                                      - 16 -
J-S46016-19


meet with Mother, because of the length of time that had passed during the

course of the litigation, in order for the Children to determine whether their

legal interests “truly are to be adopted at this time.” N.T. 2/6/19, at 10-11;

see also N.T., 12/12/18, at 7-8.       Pa.R.A.P. 302(a) provides: “Issues not

raised in the lower court are waived and cannot be raised for the first time on

appeal.”   Thus, we find that Mother waived any issue concerning the trial

court’s failure to afford her an opportunity to subpoena the Children by failing

to raise such an issue until her brief on appeal.

      Moreover, if Mother had not waived her first four issues and her sixth

issue, we would find that they lack merit. In our July 20, 2018 order, this

Court ordered the matter remanded for an “on-the-record determination as to

whether counsel adequately consulted with each Child and determined his or

her legal interests in the matter”, as required by L.B.M. We stated that, if

the trial court were “convinced that counsel fulfilled her duty to each Child,

then it may reaffirm its original termination order.” Interest of A.A.O., 194

A.3d 693 (Pa. Super. 2018) (unpublished memorandum) at *10. Only in the

event that the trial court were to conclude that counsel did not carry out her

legal duties as set forth in L.B.M. was the trial court to order a new termination

hearing to provide counsel an opportunity to advocate on each Child’s behalf.

Id.

      At the February 6, 2019 hearing, the trial court was satisfied that

Attorney Charles-Asar’s understanding of the Children’s preferred outcomes


                                     - 17 -
J-S46016-19


at the time of the November 30, 2017 hearing, through speaking with A.O.

and the Children’s GAL and CASA, was consistent with the Children’s preferred

outcomes, as expressed directly to her in December 2018. The trial court was

satisfied that, at the November 30, 2017 hearing, Attorney Charles-Asar was

not hampered in her ability to advocate for the preferred outcomes of the

Children because she had spoken directly to only one of them concerning the

matter of preferred outcome, and that she advocated for the Children’s

preferred outcomes.

      Essentially, Mother is arguing that the trial court should have not only

directed Attorney Charles-Asar to interview the Children, but to represent

them at a new evidentiary hearing, and advocate that Mother’s parental rights

should not be terminated. Mother relies on In re Adoption of T.M.L.M., 184

A.3d 585 (Pa. Super. 2018), for the proposition that, where there is no basis

to conclude that the child’s counsel properly represented the child’s legal

interests, this Court will decide that the child was deprived of his or her

statutory right to counsel.    Mother’s Brief at 25.     Recently, our Court

specifically overruled the decision in T.M.L.M. in In re Adoption of K.M.G.,

___ A.3d ___ 2019 WL 4392506 (Pa. Super. 2019) (filed September 13, 2019)

(en banc). In K.M.G., this Court, sitting en banc, stated that, where the trial

court appointed counsel to represent the child in a termination case, “we have

no authority to delve into the quality of the . . . representation. The Supreme

Court has not authorized us to do so.” Id. at *4. Specifically, we held that


                                    - 18 -
J-S46016-19


this Court has authority only to raise sua sponte the issue of whether the trial

court appointed any counsel for the child and not the authority to delve into

the quality of the representation.

      Here, the trial court appointed Attorney Charles-Asar to represent the

Children’s legal interests, and Attorney Alfano as the Children’s GAL. We find

that the trial court properly found the requirements of L.B.M. and T.S. were

satisfied by Attorney Charles-Asar in relation to the November 30, 2017

hearing. She gleaned the preferred outcome of three of the Children through

their CASA and GAL, and directly interviewed the fourth child, then

interviewed each of the Children in December 2018, after the remand from

this Court.   Attorney Charles-Asar confirmed that the Children’s preferred

outcome was that, if they could not be with Mother, then they were happy in

foster care and wished to be adopted in their foster care homes. The trial

court confirmed that Attorney Charles-Asar adequately represented all four of

the Children at the November 30, 2017 hearing with respect to their preferred

outcome. Because Mother is raising on appeal the quality of Attorney Charles-

Asar’s representation of the Children at the November 30, 2017 hearing, we

find no merit to Mother’s issues 1-4 and 6. See In re: Adoption of K.M.G.,

supra. The trial court proceeded on remand in accordance with the directions

in this Court’s Memorandum.          The court ascertained whether Attorney

Charles-Asar carried out her legal duties, and determined that she had done

so. The court, deeming a new hearing was not necessary, properly re-entered


                                      - 19 -
J-S46016-19


its prior decrees, and entered orders changing the Children’s permanency

goals to adoption.      We will not disturb the trial court’s determination on

appeal.

      Finally, Mother contends that DHS failed to meet its burden of proving

by clear and convincing evidence that it satisfied 23 Pa.C.S. § 2511(a)(1), (2),

(5), or (8), because,

      despite the lower court’s use of wide-ranging credibility
      justifications which are not sufficiently supported by the record[,]5
      [Mother’s] improved [parenting] abilities were obvious even to
      DHS’ expert witness[, Dr. Russell], who had conducted [Mother’s]
      Parenting Capacity Evaluation a year before the November 2017
      trial.
      ___________________________________________________

      5 “Most of the testimony was prepared, choreographed and is a
      connected series of lies, attempted misrepresentations, deceit, all
      contrived to convince this [c]ourt that [Mother] somehow is a
      ready, willing and able parent to parent these children. None of
      her story is believable.” (N.T. 11/30/17, p. 328)

Mother’s Brief at 16.

      In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

             [A]ppellate courts must apply an abuse of discretion
      standard when considering a trial court’s determination of a
      petition for termination of parental rights. As in dependency
      cases, our standard of review requires an appellate court to accept
      the findings of fact and credibility determinations of the trial court
      if they are supported by the record. In re: R.J.T., 9 A.3d 1179,
      1190 (Pa. 2010). If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. Id. As has been often stated, an abuse
      of discretion does not result merely because the reviewing court
      might have reached a different conclusion. Instead, a decision
      may be reversed for an abuse of discretion only upon

                                      - 20 -
J-S46016-19


      demonstration     of     manifest   unreasonableness,     partiality,
      prejudice, bias, or ill-will.

            As [the Supreme Court] discussed in R.J.T., there are clear
      reasons for applying an abuse of discretion standard of review in
      these cases. [The Supreme Court] observed that, unlike trial
      courts, appellate courts are not equipped to make the fact-specific
      determinations on a cold record, where the trial judges are
      observing the parties during the relevant hearing and often
      presiding over numerous other hearings regarding the child and
      parents. R.J.T., 9 A.3d at 1190. Therefore, even where the facts
      could support an opposite result, as is often the case in
      dependency and termination cases, an appellate court must resist
      the urge to second guess the trial court and impose its own
      credibility determinations and judgment; instead we must defer
      to the trial judges so long as the factual findings are supported by
      the record and the court’s legal conclusions are not the result of
      an error of law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012) (some citations

omitted).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009). As we

have explained, “[t]he standard of clear and convincing evidence is defined as

testimony that is so “clear, direct, weighty and convincing as to enable the

trier of fact to come to a clear conviction, without hesitance, of the truth of

the precise facts in issue.” Id., quoting In re J.L.C., 837 A.2d 1247, 1251

(Pa. Super. 2003).

      This Court may affirm the trial court’s decision regarding the termination

of parental rights with regard to any one subsection of section 2511(a). See




                                     - 21 -
J-S46016-19


In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).            Section

2511(a) and (b) provides, in relevant part, as follows:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

         (1) The parent by conduct continuing for a period of at
         least six months immediately preceding the filing of the
         petition either has evidenced a settled purpose of
         relinquishing parental claim to a child or has refused or
         failed to perform parental duties.

         (2) The repeated and continued incapacity, abuse, neglect
         or refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary
         for his physical or mental well-being and the conditions and
         causes of the incapacity, abuse, neglect or refusal cannot
         or will not be remedied by the parent.

                                    ***
         (5) The child has been removed from the care of the parent
         by the court or under a voluntary agreement with an
         agency for a period of at least six months, the conditions
         which led to the removal or placement of the child continue
         to exist, the parent cannot or will not remedy those
         conditions within a reasonable period of time, the services
         or assistance reasonably available to the parent are not
         likely to remedy the conditions which led to the removal or
         placement of the child within a reasonable period of time
         and termination of the parental rights would best serve the
         needs and welfare of the child.

                                    ***

         (8) The child has been removed from the care of the parent
         by the court or under a voluntary agreement with an
         agency, 12 months or more have elapsed from the date of
         removal or placement, the conditions which led to the
         removal or placement of the child continue to exist and
         termination of parental rights would best serve the needs
         and welfare of the child.


                                    - 22 -
J-S46016-19


                                         ***

        (b) Other considerations.--The court in terminating the rights
        of a parent shall give primary consideration to the developmental,
        physical and emotional needs and welfare of the child. The rights
        of a parent shall not be terminated solely on the basis of
        environmental factors such as inadequate housing, furnishings,
        income, clothing and medical care if found to be beyond the
        control of the parent. With respect to any petition filed pursuant
        to subsection (a)(1), (6) or (8), the court shall not consider any
        efforts by the parent to remedy the conditions described therein
        which are first initiated subsequent to the giving of notice of the
        filing of the petition.

23 Pa.C.S. § 2511.

        After our careful review of Mother’s challenge to the trial court’s

termination of her parental rights with regard to section 2511(a)(1), (2), (5),

and (8), and also the substantive challenge raised in Mother’s sixth issue to

the termination of her parental rights under section 2511(b) and the change

of the Children’s permanency goal to adoption under section 6351, we find no

merit    to   her   challenges.    The    trial   court’s   credibility   and   weight

determinations, and its decision to terminate the parental rights of Mother and

to change the permanency goal for the Children are supported by competent,

clear and convincing evidence in the record. In re Adoption of S.P., 47 A.3d

at 826-827. We, therefore, affirm the termination decrees and goal change




                                      - 23 -
J-S46016-19


orders on the basis of the well-reasoned opinion of the trial court. See Trial

Court Opinion, 4/25/19, at 33-48.6


____________________________________________


6 Mother argues that the trial court did not consider whether the Agency failed
to make reasonable efforts to reunify this family, and whether services and/or
assistance were reasonably available for Mother. Mother’s Brief at 28, citing
42 Pa.C.S.A. § 6301 et seq., and 23 Pa.C.S.A. § 2511(a)(5). She contends
that the documented problems with CUA’s case management through the
filing of the termination and goal change petitions two weeks before the
original trial began is tantamount to services and assistance having not been
reasonably available to Mother. For the reasons explained in the trial court
opinion, we find no merit to Mother’s argument concerning CUA’s case
management amounting to a denial of reasonably available services. See
Trial Court Opinion, 4/25/19, at 35 and 44. Additionally, our Supreme Court
has rejected the argument that the provision of reasonable efforts by the
county children’s services agency is a factor in termination of the parental
rights of a parent to a child. See In the Interest of: D.C.D., a Minor, 105
A.3d 662, 672-674, 676 (Pa. 2014) (holding, “[n]either subsection (a) nor (b)
requires a court to consider the reasonable efforts provided to a parent prior
to termination of parental rights”). The Supreme Court noted that, as
applicable to section 2511(a)(2), a court may find an agency’s lack of
assistance to a parent relevant to whether the parent’s incapacity “cannot or
will not be remedied by the parent.” Id. The Court cited, as an example, a
scenario in which a parent is released from a short term of incarceration,
stating that the child welfare agency cannot refuse reasonable efforts to an
incarcerated parent, and then points to the resulting erosion in the parental
bond created by the agency as a justification for the termination of parental
rights.    Id. at 672. In distinguishing section 2511(a)(2) from section
2511(a)(5), the Supreme Court noted that, under the latter, the court must
consider whether the services or assistance reasonably available to the parent
are not likely to remedy the conditions which led to the removal or placement
of the child within a reasonable period of time. Id. at 673. The Supreme
Court also rejected the suggestion that section 2511 of the Adoption Act
should be read in conjunction with section 6351 of the Juvenile Act,
particularly section 6351(f)(9), to conclude that an agency must provide
reasonable efforts to enable a parent to reunify with a child prior to the
termination of parental rights. Id. 673-675. In any event, the trial court
found no evidence of the Agency withholding reasonable services and/or
assistance from Mother in this matter. Thus, based on our Supreme Court’s
holding in In the Interest of: D.C.D., a Minor, we find no merit to Mother’s
argument.

                                          - 24 -
J-S46016-19


      As we rely on the trial court’s opinion, a copy of said opinion must be

attached to any future filings dealing with this appeal.

      Decrees and orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/25/19




                                     - 25 -
                                                                      R.ec.eived 6/22!.201912:48:09 PM Superior Court Eastern District
                                                                                                           Circulated 11/07/2019 09:55 AM

                                                                           Filed 6/22/2019 12:48:00 PM Superior Court Eastern District
                                                                           . .              .    . .   .     ·. .   ·        . 708 EDA 2019

.r-�-·
                        THE FIRST .Wi>ICIAL DISTRlGr OF PENNSYLVANl.A; PHILADELPHl,A COUNTY
                                         .IN THE COURT OF COMMON PLEAS

                    IN TIIE INTEREST OF:                        : FAMILYCOURT DIVISION

                                                                ..:. JUVENILE
                                                                     -
                                                                              BID\NCB.-D.EPENDENCY

                    L.M.Q., a Minor                             : _CP-Sl-AP;.0000113-.2017/CP.. 51-DP.,0002927.. 2014

                    S.M.O., a Minor                             :· CP�5L-AP-OOOOU2.;20l 7/CP-.51-DP�002928'-20.14

                    A.A.0., a Minot

                    E.J.O, a �inor                              : ·.CP-51-AP�0114-2017/CP-51-DP;.0002931.201.4

                                                                :. Superior Court No. ·-108, 709. EDA 2019,, ,
                    APPEAL OF·:                                 :- 710;, 711 EDA 2019, 712, 713 EDA.2019, �nd
                    A.O�, Mother                                : 714, 715 EDA 2019           Consohdated! .



                                                                OPINJON
                                                                                                                        ,,
                             A. 0 .• ("Mother"), appeals from the Orders entered by this Court on February 6,

                    2019, that affirmed and reinstated the Decrees ofInvoluntary Termination of Parental

                    Rights and changed the Permanency Goal
                                                      .    to.Adoption
                                                            .          to her-four
                                                                              .    Children: ("L.M_O;>i),.
                                                                                             ..         . .


                    afemale, bo.111 February 15, 2007; ("S.M:O:»); a female; born Junez, 2009; ("A.A.0_"),

                    a male, born December 20, 2004_� a:nd.C'E.lO.''), a male, born May 13, 2011. Original

                    Petitionsfor Involuntarily Termination of ParentalRights were filed by the Department

                    of Human Services (''DHSr'). on January 30� .2017, against both Mother and Farher. By

                    separate Decrees entered on November 30; 2017, this Court involuntarily terminated the

                    parental rights of the Children's. Mother and.Father, M.O .. Father.did not file Appeals,




                    1
                      4/05/2019; C�nsol i dated Sua S ponte. Com ment: Review of these m atters indlcates thatth ese appeals
                    involve.related parties and issues. Accordingly, the appeals atNos, 708,709,710, 711, 712, 713, 714.and
                    715 .EDA 201� are hereby CONSOLIDATED • .See-Pa.R.A.P. 5.13.

                                                                                                                                  1



··---------·--·------·-- - -- ------
                  On July 20, 2018, the Superior Court vacated the Orders terminating Mother's

           parental rights and remanded the cases for an on-the...record determination as to whether

           counsel adequately consulted with each Child to determine his or her legal interests in the

           matter. · Superior Court :further instructed this court "If the court concludes that counsel

           did not carry out her legal duties, as espoused in L.B,M., then the court shall order new

           termination hearings to provide counsel an opportunity to advocate on each Child's
           behalf. If, however, the court is convinced that counsel fulfilled her duty to each Child,

           then it may affirm its original termination orders." .fl 54.EDA 2018, 156 EDA 2018,. 157

           EDA20l8, JSS EDA 2018, filed 7/20/201$).

                  Mother's parental rights were not terminated as to another Child, M. 0., a male,

           born July 23, 2001, CP-Si-DP.. ,0002930-20)4. this Child is 17 years old and is in

           placement in a Group Horne through St Francis. Mother's other Child, M.O .• .a female,

           born September 3,. 1999� CP-5J,..1JP-0002932-2014, was discharged from Court

           Supervision because the Child attained 18 years of age. An Order for Termination of

           Court Supervision was entered by this Courton 9/27/2017.

                  In response to the Orders elated February. 6, 2019; that reinstated the Decrees of

           Involuntary Termination of ParentalRights issued on November 30, 2017, Mother, by

           and through her counsel, filed Notices of Appeal with Statements of Matters Complained

           of Upon Appeal on Match 7, 2019;




···-··..··-···--..-···-··-·---·-------------------------------�--
   STATEMENTS OF MAIT.ERS COMPLAINED OF ON APPEAL

      In her Statement of Matters Complained of on Appeal,
Mother states that the Trial Court erred in the following respects;

        I. That the· Juvenile Court erred or abused its discretion by
            denying a. trial de novo on the remand;
       ;2, That the Juvenile Court erred or abused its discretion by·
            reinstating: the TPR nunc protune;
       3.. That the.Juvenile Court erred or abused its discretionby
             reinstating the TPR.at a status listing, thereby denying
             mother the opportunity to.subpoena her child to testify
             at an evidentiary hearing as to his/her legal interests;
        4. That the Juvenile Court erred or abused its discretion by
             reinstating the TPR when the child advocate's report
            indicated a change from when.she.had originally
             interviewed one or more of the children; and her report
           · indicated that he/she was not clear about whether or not
             lie/she wished to be adopted;
        5. That the Juvenile Court erred or abused its discretion by
             reinstating the TPR when the child's preferred outcome
             was not clear;
        6. That the child was denied effective assistance of
             counsel as the child advocate did not advocate foran
             evidentiary heating de novo upon the remand in which
             she could fully participate; ·
        7: That the Juvenile Court erred or abusedits discretion in
             determining that Petitioner, Department of Human
           'Services (DHS)� had met its burden of proof by clear
             and convincing.. evidence that Mother evidenced a
            .settled purpose of relinquishing her claim to the child or
           . has refused. or failed to perform parental duties,. for at
           · least six months immediately preceding the filing of the
           petition;       .            ·
       8;. That the Juvenile Court erred or abused its discretion in
           determining that Petitioner, DHS, had met its burden of
           proof that Mother has shown repeated and continued
           incapacity, abuse, neglector.refusal, orthat such
           incapacity; abuse, neglect orrefusal.causing his child to
           be without essential parental care, control or
           subsistence necessary for the child's. physical or mental
           well-being;
       9. Thatthe Juvenile Court erred or abused its discretion in
           determining that Petitioner DHS, had met its burden of
           proofthatthe conditions and causes or any such


                                                                          3
                             incapacity, abuse; neglect or refusal cannot or will not
                             be remedied by Mother;
                        JO': That the.Juvenile.Court erred or abused its discretion in
                               determining that Petitioner, Dl:IS; had met its burden of
                               proof that the conditions which led to the removal of the
                               child continue to exist;
                        11: That the Juvenile Court erred or abused its discretion in
                              the determining that Petitioner, DRS; had met its burden
                               ofproofthat the services or assistance reasonably
                               available to Mother are not likely .to remedy the
                               conditions which led tothe removal of the child within a
                               reasonable period of time and erred or abused its
                             .discretion in determining that DHS · made reasonable
                               efforts to reunify this family;
                        12. That the Juvenile Courterred or abused its discretion in.
                               the determining that Petitioner, DHS, had met its burden
                               of proofthat services or assistance were reasonably
                              .availableto .Mother;
                         1.3. That theJuvenile Court erred or abused its discretion in
                               determining that Petitioner, DHS; had met its burden of
                               proof that.changing the child's permanencygoal to
                               adoption and terminating Mother's rights would best
                               serve the .' needsand welfareof thechild.




           PROCEDURAL HISTORY:

                  A.M.V., aka AO. is the "Mo.ther" ot: t..M.O., S.M.0.,A.A:0., and E.J.0.

           (Exhibit '�A'� Statement of.Facts, attached to DHS Pention for Involuntary Termination of

           ParentalRights, filed 1/30/2017,, "a").

                  M.O., is the Father of all of the Children, and is listed oil their Birth Certiflcates,

           (Exhibit''A" Statement of Facts, attached to DHS Petition for Involuntary Termination of

           ParentalRights, filed.1/30/2017, 1 "h").

                  On December 12, 2014, the Department of Human Services (OHS) received a

           Child Protective Services(CPS) Report which .alleged that'Mother and Father's other

           Child, M;O., a male, attended scboolrhar morning with cuts and abrasions on his. right

                                                                                                            4



-·-·-·--·····-·---·---··-·--··-------------------------------------
ankle and his tight hand across his knuckles; that M.O.,. stated that his parents tried to

forcibly keep him from going to school and while trying to get out of the house, he was

assaulted by his parents; that Mother then took her crutches and with the help of'M'O: 's

sister, Mother threw the. crutches atM. 0.; that the crutches hit M. 0, across his right ankle

causing an open wound; that this Child stated that this abuse happened often; thatthis

Child stated he wasafraid and did not want to go home; that he escaped. from the home
and wentto a neighbor's home; that the neighbor called police; that the police went to the

neighbor's home and took this Child back to his home; that the police. decided not to

leave him at his home and instead, took him to. school; that the police did not enter the

school to provide any information; that this Child stated that his siblings were attending

cyber school. The Report further alleged tha� the home was filthy with dirty clothes

everywhere; that therewere ten dogs in the hornerthat there was a dead. dog with dead

puppies in the home; that the dogs were allegedly kept in cages and were not.let. out; and

that the parents did not clean up after the dogs and made .him clean up after the dogs. The

Report also alleged that the parents were unemployed; that.Mother uses crutches because

of �n unknown disability; and that there was an l8y          Facts, attached toDHS:Petition forInvoluntary Termination ofParental Rights, filed

          1/30/2017; ,r ·�c'').

                  On December 12� 2014, :bHS received a supplement to the,GPS Report.which

          alleged thatthe family home was in.deplorable and unsanitary condition; that the patents
          were using excessive and inappropriate methods· of discipline. The Report further 'alleged

          thatabout seven Children were observed in the home; that.the parents told the police

          officer. that M.O., had· behavioral issues; that he tart out of the house that morning

          because they were disciplining him forpunching a hole in the wall; thatl\.1.Q., stated that

          his parents.yelled at him and locked him in hisroom; that he stated he did not wantto

          live in the home; that M;O.'s mentalhealth diagnosis was unknown and that he had.anger

          issues; that he punched ahole in a wall because he was upset about a puppy that had died;

          that he. had a minor cut on his hand from punching the wall; and that he was prescribed

          Adderall, {Exhibit "A" Statement of Facts, attached toJ)HS Petition for Irtvoluiitary

          Termination ofParental Rights, filed 1/30/2017, t"d"}.

                   OnDecember 12, 7014, OHS received a supplement to the GPS Report which.

          alleged that school counselors �ere planning to have M. 0., transported to DHS and that

          the Child was to be transported either by school staff or police. (Exhibit ".A:' Statement

          of Facts; attached to DHS Petition for Involuntary Termination of Parental Rights, filed.

           1/30/2017, ,r "e").

                   On December 12,.2014, OHS visited the home and found that there was no heat in

           the home. There were holes in the waljs and doors and trash strewn throughout the

          house: OHS observed numerous dogs and cats living in unsanitary conditions. Father

              .
           statedthatthe Children were all sleeping. in the same, bedroom due to a leak in the


                                                                                                        6



·�----··----·-----·---- ·-------------------------
basement which had firstbegun two month prior. (Exhibit "A" Statement of.Facts,

attached to DliS Petition for Involuntary Termination of Parental Rights, filed 1/30/2017,

� "f').

          On December   12, 2014, DHS obtained an Order of Protective Custody (OPC) for
six, Children to ensure their well-being and safety. M.0., and M.O., male and female,

were placed at.Youth Bmergency Service (YES). A.AO.) and S,M.O., were placedin
Roster Care through Community Umbrella Agency (CUA) Northfiast Treatment Centers

(NET). E.J.0., was placed in Foster Carethrough Concilio, and L.M.0., was placed in

Foster Care through New Foundations. (Exhibit "A" Statement of Facts, attached to

DHS Petition for Involuntary Termination of Parental.Rights, filed 1/30/2017,    ,r "g").
          On December 14,.2014, Mother requested information regarding her Children's

whereabouts and Courtroom information regarding the Court Hearing on 12/15/20}4 .

. Mother was advised to come to DBS on 12/15/2014, because there would be a CUA

safety meeting and she could obtain the name of the worker assigned to the case. Mother·

stated that she was diagnosed with depression, was receiving therapy. and was prescribed

medication. (Exhibit "A" Statement of Facts, attached    to DHS Petition for Involuntary
Termination of Parental Rights, filed 1/30/2017, 11 "h").

          At the time the fourChildren came into care, none of the Children were attending

school regularly. (Exhibit "A" Statement of Facts, attached to DHS Petition for

Involuntary Termination of Parental Rights, filed I/30/2017,   1 ''t).
          At the time the four Children came into care, the Cbildrenwere in need of

primary medical and dental care. (Exhibit "A" Statement of Facts; attached to OHS

Petition for Involuntary Termination of Parental Rights, filed l/30/2017, 11 "j").


                                                                                            7



                                                                              ·----------·--
                  Shelter CareHearings were held on December 15, 2014, for the four Children

           before the Honorable Allan L Tereshko. The Court lifted the OPC's, and the legal and

           physical.custody of the Children was transferred to.OHS .. Placement of the Children in

           Foster Care through.The Net, Concilio, and New Foundations. Children ate scheduled

           for'full physical and dental examinations. Parents to have two hour supervised visits,

           twice a week at the Agency. (Shelter Care Orders, 12/15/2014).

                  Adjudicatory Hearings were held for the Children on April 20� 2015, before the

           Honorable Allan L. Tereshko. Children Adjudicated Dependent Legal Custody of the

           Children remains. with DHS, and placement
                                              .      of the Children remains
                                                                     .       in. Foster
                                                                                    .   Care

           through New Foundations, Concilio and NET .. Mother and Father to have supervised
           visitation with the Children as arranged by the parties, Mother and Father are referred to

           BHS for consultations and/or evaluations> and copy of evaluation to be provided to all

           patties. DHS to refer Mother to PCIT for therapy. Children to remain as committed until

           the end ofthe school year. CUA to assist with beds and bedding. Parents to sign and be

           present for S.M..O.> and A.AO,'s dental surgeries. Children are safe as of4/16/20.15.

           (Orders of Adjudication and Disposition-Child
                                                    · Dependent, 4/20/2015).
                  On July 6, 2015, DHS/CUA held art initial Single Case Plan (SCP}Meeting'. The

           parental objectives for Motherwere: I) address and stabilize her mental health by

           continuing treatment on a consistent basis after psychotropic medications have been

           discontinued, and to follow all recommendations and comply as directed; 2)to sign

           release forms for CUA to obtain mental health background information; 3) to attend

           appointments for Children and to sign releases. and consent for treatment; 4) to contact

           Intellectual Disability Services (IDS) to. schedule an intake. appointment as


                                                                                                        8




-·-.. ·--··-·-· ·-· -----··--·----------------------------------
         ·
recommended; 5) to participate in PCIT; .6)to comply with monthly visits at CUA NET;

7) to attend supervised.visits with the Children for 4 hours per week . Both parents were

invited to the SCP Meeting but failed to attend and participate. (Exhibit "N Statement of
                                                                            1




Fatts,.attached to DH$ Petition for.Involuntary Termination of Parental Rights; filed

1/30/2017, , "il'').

        Permanency Review Heatings were held on July 24, 2015, for all the Children
before Juvenile Hearing Officer, Carol A. Carson. Order entered, legal custody of the

. Children to remain with DHS� and placement continues in Foster Care. No action taken

today, as CUA social worker not available, and must appear and be prepared to testify at
next hearing.   CUA to provide Mother's psychological evaluation to all patties if it is.in

their possession. Children to remain as· committed: (Permanency Review Orders,

7/24/2015).

        On September 14, 2015; a Report was received by the Citywide.Community

Counseling    Services on behalf of Mother. She was diagnosed. with Post-Traumatic Stress.
Disorder (PTSD), Bipolar Disorder, MajorDepressive Disorder (MDD);.arid a learning

disability. Mother stated during the assessment that she had a history of drug abuse

which.included'benzcdiazepine, opiates, and oxycodone. (Bxhibit " A;, Statement of

Facts, attached .to OHS Petition for Involuntary Termination of Parental Rights, filed

 1/30/2017, ,I "o").

        Permanency Review Hearings. wereheldon September 30, 2015, for all the

Children before.the Honorable Allan L. Tereshko. The Court held that legal custody of

the Children remains with DHS, and placement continues in Foster Care. Parents .to sign

annecessary releases forthwith.    Supervised visits at the Agency to continue for parents.



                                                                                              9
                  CUA to evaluate parent's home, and parents to comply with all services and

                · recommendations. C�SAappo1rtted as educational surrogate. CUA to.follow up with

                  appropriate evaluation.for E,J;O,, Ages and Stages and any exposures-to lead. His

                  caregivers are authorized to take him for appropriate grooming/haircut. Child referred to

                  BHS for consultation and/or evaluation. (Permanency Review Orders, 9/30/2015}

                           Permanency Review Hearings were held on December 10, 2015,. for all the
                   Children before the Honorable Allan L, Tereshko .. The Court held that legal custody of

                   the Children remains with DHS; and-placement continues in Foster Care through NET,

                   New Foundations, and A Second Chance, Parents to have weekly supervised visits on

                   Sundays for 2 .hours with the Children, and visits may be increased atthe discretion of the

                   Agency. Children are medically up-to-date, A.AO., attends 5th grade with a current

                   IEP, and receives individual.weekly therapy through PHMC. He has an autism

                   evaluation scheduled on 12115/2015. S.M,O.; isreferred to BHS for consultation and/or

                   evaluations. A request for an IEP is to be made for the Child, and she is to be re:.

                 · evaluated for her speech, and to have a full eye examination. M.O.ther is referred to BHS

                   for, monitoring. CASA is to assist the parents with IEP, .and patents are referred for a
                   PCE. Children.are safeas of 12/01/2015, artd .12/08/2015. (PermanencyReview Orders;

                   1 ti 10/2015).

                           Ort January 29,; 2016, DHS/CUA held a revised SCP Meeting. The parental

                   objectives.for Motherwere: I) address and stabilize her mental health by continuing
                   treatment on a consistent basis after psychotropic medications have been discontinued,

                   and to follow all recommendations and comply as directed; 2) to sign release forms for

                   CUA to obtain mental health background information; 3) to attend appointments for


                                                                                                              1.0



---.. ·-··--··..--------···-------
               ·
              Children andto sign releases and consenrfertreatment; 4}to contact Intellectual

              Disability Services.(IDS) to schedule an intake appointment as recommended; 5) to

              participate in PCIT; 6)to .comply with monthly visits at CUA J'.."ET.;. 7) to continue

              supervised visits with the Children for 4 hours per week...Both parents were invited. to the
              SCP Meeting but failed to attend and participate: (Exhibit "A" Statement of Facts,

              attached to OHS Petition for Involuntary Termination ofParental Rights, filed 1/30/2017,

              ,r ·�s'').
                           Permanency Review Hearings were held on March 9, 2016s for all the Children

              before the Honorable Allan .L. Tereshko. The Court held that legal custody of the

              Children remains with DHS, and. placement continues in Foster Care through Children's

              Choice, Concilio.rand A Second Chance: Mother and Father were evicted from their

              home. Parents' current address is 944 E. Tioga St., Philadelphia, PA 19143, resid�ng

              witbMaternal Grandmother, Parents' visitation is reduced to Supervised.attheAgency

              every other week for 2 hours each visit. Mother is. engaged in weekly therapy through

              City Wide, Children are medically up-to-date. A.AO., is diagnosed with Autism, and

               receives mobile and behavioral therapy through PHMC .. S.l\lf.0.'s evaluation.is accepted

               into the record as evidence .. E:J:Q., was evaluated by Ages and.Stages, and he attends

               daycare. L.M.0., is doing wellin school, CASAReport is accepted .inte the record as

               evidence. Both parents. are to attend scheduled PCE appointments on S/l0/2016, and

              5/11/2016. Children are safe as 012/14/2016; and 2/08/2016. {Permanency Review

               Orders, 3/og/2016).

                           On April 21, 2016, DHS/CUA held a revised SCP Meeting. The parental

               objectives for Mother were: 1) to attend appointments for Children and to sign releases


                                                                                                         11



·--·······-·-----·--------         ·-------------------------------
and consent for treatment; 2) to sign releases and consentfor treatmentfor the Children;

3) to obtain .mental health background information; 4) to participate in court ordered

Parenting Capacity Evaluation (PCE)� 5) to participate in family functionaltherapy; 6) to

participate in Parent Child Interaction Therapy (P.CIT); 7) to comply with monthly visits

at CUA NET; 8) to obtain and maintain suitable housing; and 9) continue supervised

visits with the Children for 2 hours per week. Both parents were invited to theSCP

Meeting butfarled to attend and participate. (Exhibit ''A'' Staternent.cf'Facts, attachedto

DIJS Petition for Involuntary Termination of Parental Rights, filed l/30/20!7, 1 "u"),

       On May 4, 20l 6, a Report was received from ARC. A referral to ARC services

was made for Mother on 4/i8/2016. ARC: offered services to Mother, however; Mother

declined the services. (Exhibit ''A'' Statement of Facts, attached to DHS Petition for

Involuntary Termination ofParental Rights, filed 1/30/2017, � "v"),

       Permanency Review Hearings were held on June 1, 2016, for all the Children

beforethe HonorableAllanL, Tereshko. The Court held that legal custody of the

Children remains with DHS, and placement continues in Foster Care.through New

Foundations, Concilio, and A Second Chance, Patents' visitation is biweekly; supervised

atthe Agency. Mother is re-referred to BHS for monitoring,     and is to make copies of
documents that she will submit to CUA. Parents to.sign all necessary consents, and to

  ..
complete part' 2 of PCE. L.M.O.,ismedically up-to-dateand
                                             .
                                                          receives individual

counseling. through Wedge, She is in need ofeyeglasses, and CUA is to follow up: with

DHS insurance unit for her glasses: CUA to follow up with Mother for OVR (Office of

Vocational Rehabilitation) completion, and to assess parents' housing. S.M.O., is up. to

date with medical and dental. She has a current IEP� and was referred to The Wedge.


                                                                                           12
                           AA.0., is medically up to date, and there 'isa possibility the Child may be going blind in

                           one ofhis eyes. CUAis to ensure the parents ate aware of the Child's medical

                           appointments and concerns of his eye. Child is to attend vision appointment .on

                           .6/15/2016. E.J.0., is medically up to date, and referred fortrauma therapy. Hehas an

                           eye appointment of 6/15/2016, as there are concerns about his vision. Children are safe
                           as of 5/07/2016,. and 5/12/2016. (Permanency Review Orders, 6/01/2016).
                                   Ori July 20, 2016, DHS/CUAheld a revised SCP Meeting. The parental

                           objectives for Mother were: l}to attend appointments.for Children and to sign releases

                           and consent for treatment; 2) to sign. releases and consent for treatment for the Children;

                           3) to. sign release forms for CUA to obtain mental health. background information; 4) to

                           participate in court ordered Parenting Capacity Evaluatior; (PCE); 5}to participate in

                           family functional therapy; 6) to participate.in PCIT� 7) to comply with.monthly visits at

                           CUA NET; 8.) to obtain and maintain suitable housing; and 9) continue supervised visits

                           with the Children for 2 hours pet week. Both patents were invited to the SCP'Meetingbut

                           failed to attendand participate. (Exhibit "A'; Statement of Facts, attached to DRS Petition

                           for Involuntary Termination ofParental Rights, filed 1/30/2017�, "x").

                                   On August 18, 2016�DHS received.a.DrugAnalysis Report from Atlantic

                           Diagnostic.Laboratories onMother. She tested positive for benzodiazepines, opiates, and

                           oxycodone. (Exhibit "A" Statement of Facts, attached to OHS Petition for-Involuntary

                           Termination of ParentalRights, filed 1/30/2017, ,i·i'z'').

                                   On September 12, 20J6, a Closing Summary Report from ARC was received for

                         · · Mother. She presented at ARC on 8/05/2016, for patenting education. Mother did not

                           return to ARC to complete her 'Orientation: and calendar appointment with the


                                                                                                                         '.1.3



         -·�-----.......-. ..---·-"·····--
. ..-.....
Reunification Support Specialist (RSS). On 9/01/2016, ARC.outreach staff contacted

Mother and scheduled her to.return 9./09/2016, to complete her calendar appointment

-with theRSS. Mother was a no call..no showon that date .. On 9/12/2016, ARC closed

Mother's file for-non-participation in ARC services. (Exhibit "A'' Statement of Facts,

attached to DHS Petition for Involuntary Termination ofParental Rights, filed 1/30/2017.,



        Permanency Review Hearings were held on September 19; 2016, forall the

Children before the Honorable Allan L. 'I'ereshko. The Court held that legal custody of

the Children remains withDHS, and placement continues in: Foster Cate. Court grants .a

brief continuance, and Status Quo
                               .  remains.onall.cases. (Permanency ReviewOrders,       .




9/19/2016)_

        On October 6, 2016, a Substance.Analysis lJnit Report was received on behalfof

Mother. She tested positive for opiates, (ExhibitDHS #7, & Exhibit "A;' Statement of

Facts; anached to DHS Petition for Involuntary Termination of Parental Rights, filed

1/30/2017, ,1 "cc'').

        On October 17, 2016, a PCE Report Was completed pertaining to Mother. The

Analysis of Functioning by Dr. William Russell determined that· Mother does not identify

the role she played or have any insight into the removal of the Children or their ongoing

placement. Mother' reported that the only issue with her housing at the time of the

Children's removal was the size of the house, while.records reflect extremely deplorable

Iivingconditions. While Mother is currently enrolled in mental.health treatment, it does

not appear that she has been working on the issues that would help her develop the

insight into her role in the Children's removal and ongoing treatment. Furthermore,


                                                                                           14
Mother's presentation during the evaluation was an appearance of being disoriented with

somewhat of a glazed look. · It. is for these reasons that Mother does not present with the

capacity to provide safety and/or permanency to her Children. (Exhibit "A" Statement of

Facts, attached to PHS Petition for Involuntary Termination of Parental Rights, filed

I /3.0/2017, � "ee").

        Permanency Review Hearings were held on October 25, Z016� for all the Children
before the Honorable Allan L   r   Tereshko. The Court held that legal custody of the

Children remains with DHS, and placement.continues in Foster Care. Mother and Father

are.to continue to have supervised bi-weekly visits with the Children.atthe Agency .. All

contact between Mother or Father and the Children outside ofthe current visitation

schedule is to cease. Mother receives mental health treatment through City Wide;

however, has not completed parentingclasses or housingthrough ARC. CUA.has not

been able to assess the parent's home. Mother and Father completed part 2 of the PCE.

Mother referred to CEU forthwith for drug screen, dual diagnosis, and assessment to.

include alcohol and 3. random drug screens prior to next court date. Mother to provide

prescription to the CUA worker.and to CEU. Children attend WEDGE weekly for

therapy,   arid are medically up-to-date. Children are safe as of 10/04/2016 and

10/06/2()16; (Permanency Review Order�· 10/2�/2016).

        On November 28, 20 I 6, and December 13,.2016, Mother tested positive for
benzodiazepines and opiates at the CEU. (ExhibitDHS#71.& Exhibit "A" Statement of

Facts, attached to OHS Petition for Involuntary Termination of Parental Rights, filed

1/30/2:011, � "gg"):




                                                                                              15.
         On December 19, 2016, DHS/CUA.held a revised SCP Meeting. The parental

.objectives forMother' were: I) to be consistentwith her visitation; 2) toparticipate in-

court ordered services; .3} to permit CU A to assess her· home for inspection _per Court

Order; 4) toattendCity Wide-Mental Health and follow all recommendations; 5) to

provide CUA with documentation on her Children's birth certificates and social security

cards; and ..6) to.complereLrandomdrug screens asperCourt Drder. Both parents-were
invited tothe:SCP Meeting but failed to attend and participate ..(Exhibit ''A" Statement of

Facts, attached.to DHS'Petitiori forInvoluntary TerminationofParental Rights, filed.



        Permanency Review Hearings were 'held on February 15, . .2017, for' ail the

Children before. the Honorable Allan ;L. Tereshko. The Court he:Id that
                                                                    .   legal custody. of

the Children remains with 0:H�, and placement continues in Foster Care; CUA is' to

conduct re-evaluation of Father's home; Mother. referred to-CEU forthwith for: drug--

screen, dual diagnosis, and assessment to include alcohol and 2.-random drug screens.

prior to nextcourt.date, Mother toprovide prescription to the CUA worker and. to .CEU.

CU A. to continue to contact Mother's prescribers in order to implement rnedi cation.
recommendations.of Mother's PCB,        An recomrnendationsof'Mother andFather's PCEs
to be implemented, CUA to facilitate, and Parents are to cooperate.      Mother and Father to.

sign releases of information and BHS to monitorparent's treatment. Foster parents and

current visitation coach to appear at next court listing, Children-,are safe as .o.(2/13/20'1 T

and,2/14/2017,. (Permanency Review Orders, :2/15/201.7).

       Permanency Review Hearings were held on April l 1, 2017 tor all the Children

before the Honorable Allan LTeresbko. The Court held thatlegal custody ofthe



                                                                                             16
Children remains with OHS·; and placement continues °infester Care. Status Quo. Court

grants a continuance. Mother re-referred to CEUforthwith for drug screen, dual

diagnosis, and assessment to include alcohol and 2 random drug screens prior to next

court dateMother to.provideprescription to the CUA-worker and :to-CEU. AH
recommendations of Mother and Father's PCEs to be implemented, and patents to

comply. Parents to sign.al] necessary releases.consents, all previous court orders stand,
Children are safe as of'�/28/iOl 7 and3/29/�(H 1. (Permanency Review.Orders,

4if ll:2017).
        A'Status Review Hearing was held on.August 16; 2017, for all.the Children

before the Honorable Allan L. Tereshko. Mother's counsel and CUA.socfaJ.worker lire

unavailable. All counsel attached for the next listing. OHS commitment stands, (Status

Review Orders, 8/16/2p.17).

TERMINATION HEARiNG

        On November 3 0, 2017,. this Court heid .a Trial de 'Novn.Conrested Termination

.of ParentalRights.Hearings andGoal Change Hearings for.air four Children pertaining to

Mother's and Father's.parental rights. The Court also· heard evidence regarding another'

-Child, -�-to., 16 years and 4 months of age, CF-Si�Df..,OOD29,30-20i4;.hoW,evet,
                                                                       .          . thiswas


011ly a Permanency Review Hearing and DttS did not file a petition to terminate parental

-rightsas to this-Child. Mother attended the.hearing on 11/30/20.17, and was represented

'by counsel; Maureen F. Pie, Esquire. Also .present
                                             .      at this hearing. were the· 'child

Advocate, Regina Charles-Asar, Esquire; andthe Guardian Ad Litem, Adrianna Alfano,

Esquire.




                                                                                          17
         Bridget Wamer, counsel for OHS called thefirst witness to testify, Dr, William

Russell, Forensic Psychologistat Forensic.Mental Health Services. AU counsel

stipulated to Dr. Russell's. qualifications as a specialist in, Parenting Capacity. He

testified he conducted a PCE, (Parenting Capacity Evaluation) on both Mother and

Father. Mother' s Forensic Evaluation was conducted on October 11,2016� which

. involved a review of the records and a meeting with Mother on October 4; 2016. He

opined that he identified multiple barriers to Mother· s capacity to provide both safety and

permanency for her Children. Based on the information provided as well as her own.

report, Mother does not identify the role she. played or any insight into the removal of'the

Children. or their ongoing placement. Mother.reported the only issue at the time of the

removal was the size of the house, while records reflect extremely deplorable living

conditions. Mother' reflects a significant degree of minimization and denial. of any

problems, Mother denied physically abusing her son, .and blames an older sibling of

abusing him. Mother minimizes her responsibility for the Children' s issues and problems

and their placement While Mother appears to be enrolled in mental health treatment, It

does not appear that she has been working on the issues thatwould help her develop the

insight.into her role in the Children's removal and ongoing placement. .(N:T.,

l ll30/20.17, p5.8 at 11.:25; p.59 at 1..25� p.(50 at 1-25� p ..61 at.1-6� p.62 at l l-25; p.63 at

l-"2),

         Or. Russell testified thatMother presented for the interview and appeared very

glazed and had difficulty staying.on topic. She appeared to possibly be using too much

medication. She had difficulty in maintaining eye contact with anyone,and in.

conjunction with the. records he reviewed, Mother described using significant amounts of


                                                                                                     18
 narcotics. She described using Percocet for pain in her legs from a car accident and using

 Xanax and .Zoloft from herpsychiatrist at City Wide: Dr. Russell recommended that

 Mother Should participate iii. random drug Screens based on records he reviewed as well

 as the way she presented at the interview. (N:T, 11/30/2017, p.63 at 3-25; p:64 at 1-25).

          Dr. Russell testified he made other recommendationsfor Mother to assist her to

be able to provide safety and permanency for her Children. Mother was unable to
 describe arty types of problems herChildren were experiencing; instead stating they were

fine, in general.: Therefore, he recommended Mother should continue-to attend individual·

· therapy and also participate in her Children's treatments to ensure she is. aware of their

on-going behavioral and emotional needs .. He also recommended the parents maintain·

appropriate housing for the Children, and that on-going inspections should be conducted

for a period of not less than six months. This was because Mother minimized any type of

probleminthe priorresidence, whereas, Father; had described some significant problems

in the house, Hewas concerned with the current residence on Water Street, and that they

must maintain this home better than what was described by police officers arid social

workers    at the previous home. (N.'l'., Jl/3()/2017, p.61 at 7;;25; p.62 atll-25; p.64 at 17-
25;, p . .65 at 1-25).

         On cross-examination by Adrianna Alfano, GAL, Dr, Russell noted that part of

the role of.a parent in providingsafety and permanency is.addressing any needs that.an

individual Child has, and Mother never displayed. appropriateinsight a.s to why her

Children were in care, and what their issues were. Mother could not identify which

school each Child was attending. Dr. Russell testified he was also. concerned with

Mother's following the prescriptions as prescribed, He expressed concern that Mother


                                                                                             19
                  may be prescription shopping, going to different doctors for different medications
                  without one doctorbeing aware ofthe other; He opined that Mother maybe over

                  medicating herself (N.T:, 11/30/2017, p.61 at 22-25; p.68. at 1-25; p.69 at 1-25; p.70 at

                  l'-l6).

                            Dr. Russell concluded that based. on his evaluation and review of the records,

                  Mother's history of dependence, history of'difficulties in maintaining her house, the fact

                  that the Children were removed and out of her care.for several years, that she has a

                  diagnosis of post-traumatic stress disorder andbipolar disorder, that Mother is on

                  antipsychotic-medication, is certain Mother should be going    to treatment at.least once a
                  week instead of twice a month. Based on all the evidence he reviewed and obtained
                  himself, Dr; Russell sees no evidence presented. that reflects a significant change in

                  Mother's.day to day functioning; Therefore, his opinion today would be the same as it

                  wa� atthe time of the evaluation; Mother does not present with the capacity to provide

                  safety and/or permanency to her Children. (N.T., 11/30/201.7, p.72 at 19-25; p.. 73atl-

                  17) ..

                            On cross-examination by Mother's attorney, Maureen.Pie, Dr. Russell was

                  questioned. about Case Manager, Martha Rios, who was removed from her job because of

                  unprofessional conduct; He stated that.the information.provided by Ms. Rios was really

                  superfluous in that she talked. about Iateness. Ms. Rios .referred to one incident of'a blow

                  up .. But 1f you removethat from the report, the totality of all the other information

                  including Mother's presentation, her history ofmental health,.the fact that the Children

                  Were removed, it is not going to change his opinion about Mother's.Incapacity to provide




                                                                                                                20



_,,   -----·----·-·---      ·------------------------------------·. -
            ·
                  safety and/or permanency to her Children. (N.T., 11/30/2Q17,. p.89 at 13-25; p.90 at 1-

                  25) ..

                           On
                           . . re-direct
                                   .     examination
                                              .      by DHS
                                                        .   attorney, Ms. Warner,. Dr. Russell noted

                  documents he received in order to form his opinion, including ARC reports, and other

                  contacts and. that CUA representatives were merely conduits for the information: And

                  based errthe statements Mother made today, he would not recommend an updatetothe

                  PCE at this time. Mother continues to use prescription drugs, does not have appropriate

                  housing andis only attendingindividual-therapy once.per month is a continuing concern.

                  He noted that Mother's use of narcotics on a long-term basis is sustenance to addiction;

                  The diagnoses that Mother states that justify those medications clearly indicates a need

                  for treatment, (�LT:, 11/30/2017, p.97 at 19-2Si p.98.at 1-25; p.99 at l-25; p.JOOat 1-

                  25) ..

                           Next to testify was Laura Herschel, CBI!-:·Critical Care Manager. .She testified

                  she was assigned to help with mental health, and drug and alcohol recommendations,

                  She stated she had billing information that Mother participated in mental health services

                  at City Wide for therapy sessions fifteen times in the lasttwelve months, and that Mother
                  saw the psychiatrist at City Wide five times within the last twelve months. (N. T ,,

                  11/30/2017; p.101   at   17-25; p,102 at 1 .. 15}

                           Ort cross-examination.by Ms. Pie, Mother's counsel, Ms. Herschel indicated.that

                  th� records reflect billing dates, not necessarily dates of attendance, She noted billing
                  dates for therapy sessions, visits with psychietrist, and medication managem{;}nt. She

                  noted the last record they had was 3/22/20.17; when Mother was prescribed Prazolam,




                                                                                                              21


-·-··-··--....----·-·-------------
           which is generic Xanax, (N.T., 11/30/2017, p.102 at 23.:25; p.103 at 1-25; .p.104 at 1.:25;

           p.105 at 1-i2).

                  Oil cross-examination by Ms. Alfan�> GAL, Ms. Herschel testified Motherwas

           last prescribed oxycodone on 4/071').016. She noted that nothing on the billing records

           would substantiate or indicate why Mother was taking oxycodone as recently as two

           months ago. She noted her records end on 3/22/2017, so nothing would indicate �hy

           Mother was currently taking Abilify orXanax. (NT.> 11/30/2017, p, 108 at S-l9),

                  Mariam Colon; Case Manager .at NET:-CUA, was next to testify; She noted she

           wasthe first manager in the case. in December2014,. and was managing the case until

           August 2015 ..She stated theChildren came into care when the. oldest boy, M.0., went to

           school with.bruises on his knuckles, scars and an. open cut. Be stated his. parents used

           inappropriate discipline and they did not let hint attend school, so he escaped and went to

           a.neighbor's home. The neighbor then contacted police, and police contacted DHS.

           (N:T.,11/30/2017, p. llQ at 22-25� p.l l l. afl-25; p.112at 1-25; p. )13 at 1-.9}

                  Ms, Colon testified that the Children were not attending school, were not

           medically up-to-date, and had vision and. dental care issues. S.M. 0 ., had the most dental

           problems and required oral surgery at the time: She stated at the start Mother would call

           her approximately 20 times per day, complaining about everything regarding her

           Children .. She was· cooperative to a certain point, would meet with her, however; when

           she needed to sign releases of information, .she would riot show up or just ourrightrefuse

           to sign. The SCP objectives for Mother were to address and stabilize her mental health,

           to obtain mental health and behavioral. health evaluation, and receive treatment,   She was

           also to maintain appropriate and suitable housing and attend the supervised visits with her


                                                                                                      22


·--..-.... ·---------·---------·-----·----------------------------
        Children. (N.T., 11/30/2017,. p.113 at 10-25; p:114 at 1-25; p.115 at 1-25; p.116 at J.;;25;

        p. fl 7 at 1-2; p:118 at.1.:25; p.119 at   1-25� p.120 at 1-21).

                Ms .. Colon testified Mother was minimally compliant with objectives during the

        period when she was manager: She supervised two visits.between the parents and the
        Children, and stated the parents would bring food and the visits were appropriate. The

        Agency provided the parents with beds artd sheets anq pillows in anticipation of
        reunification, Ms. Colon never: recommended reunification because the parents were not

        compliant with objectives, not obtaining. mental health treatment, not attending

        educational appointments for the Children, not attending the Children 's medical

        appointments, and the parents would not contact her regarding their Children's medical

        care. (N.T:, 11/30/2017, p.123 at4-2S; p.124 at 1:-25; p.125 at l-25; p.126 at 1.:2s; p.127

        at 1-18).

                Kesa Lewis, Case Manager Supervisor-NET/CUA,               was the next witness to testify.
        She began supervising these Children's cases in February 2016, and remained Supervisor

        uil�il earlier this month, November 2017. She testified she metwith the parentsin August

        2016, because there were. some, incidents during visitations when Mom was deemed as

        incoherent, and we.required.iand Mother brought in; a document from her pharmacy

        showing the medications she had received. She also. explained the parental objectives to

        the.parents and they signed the SCP's. (N:T .., 11/30/2017, p . .150 at 21 ..25; p.151 atl-25;

        p.152 at }.;.25;p.153.atJ.:.is; p.154at l-25.).

                 Ms ..Lewistestified that in her role as Case Manager Superviser she supervised

        .Martha Rios,
                 .    a one-time
                          .  .   worker
                                 . . .  on the Children
                                                 .   . 's cases.
                                                           .     She. noted
                                                                      .· ... she had no reason to


        believe at any time that Ms. Rios was relaying information to her that was untruthful, and


                                                                                                         23


···-·····-·--·------------------------------------
                       she had no concerns regarding her management of the Children. She noted that Mother

                       was noncornpliant with the objectives because Mother was· not willing to .do the

                   · necessary things that were needed in order for her to be reunited with her Children. That

                   ;included not signing releases, and not keeping appointments for the Agency to inspect

                   their residence; She noted that the parents did not contact her to inquire about.the

                   . medical or educational issues regarding their Children, until several weeks ago when

                  · .Mother contacted her regarding visits. (N.T.,l l/30/2017, p,159 at 1.;.25� p: 160 at 1.:.25;

                       p; 161 at 1-25; p, 162 at 1-8).
                               On cross... examination by Ad:riannaAlfano,.GAL, Ms. Lewis testified that Frank

                       Cervantes took overas Case Manager for the Children in February 2017; after Ms. Rios

                       was removed in January 2017. She testified that during the period between February

                       2016 to the present, to her knowledge, Mother has    not completed a. course of mental
                       health treatment. She also stated .Mother indicated that she had problems-with her.legs

                       andthatwas the reason she needed so manypain medications. {N.T., 11/30/2017, p.l.62

                       a� 13-25; p,163 at 1-25; p.164 at.1-25; p:166>at 24-.25; p.167 at 1-3).

                               Ann Umbrecht, Educational Decision Maker, was the next witness totestify. She.

                       stated she was appointed for three of the four Children: L.M.O., S.M,O., and A.AO.

                       She testified she attends school meetings; helps toinitiate evaluations to determine

                       special education needs, attends patent-teacher conferences; and acts as a   de facto.parent
                   with respect to educational issues, She noted that these three Children are placed

                   together with Foster Parent, N'.P., and. that she and the Foster Parent have frequent contact

                       and described her as her "partner" in terms of getting the Children whatthey need from

                       the. various schools. (N.T.� 11/30/2017, p.21& at 14,.2; p.219 at l-25; p.220 at l.;24).


                                                                                                                    24



· ··-··-·-·--·--··--
        Ms. Umbrecht further testified that she has observed interactions between.the

Children and theFoster Parent, NJ>., and characterizes their interactions as those of.a

natural parent because they have a relaxed, warm relationship. The Children referred to

the Foster Parent as "grandma", however recently two of the three Children.havebegun

referringto her. as "mom." (N.T., 11/30/2017, p,218 at 16-25; p:219 at 1-23; p.220 at 17-

25; p.221   at 1-25� p.222 at 1-11).
        Frank Cervantes, CUA Case Manager, was the next witness to tfestify. He stated

he began working on the Children' s cases in February 2017, and the case objectives for

Mother were participation in.ARC; completing random drug screens, completing CEU

assessments, signing releases, attending therapy, taking medications as prescribed, attend

two supervised visits per month with the Children, and follow the recommendations from

her PCE. (N.T:,. Ll/30/2017, p.229 at 3,::25; p:230 at 1-25).

       Mr. Cervantes testified that he received a letter from ARC dated 7/10/2017,

stating the agency made several attempts to contact Mother, and Mother had not

complied with the referral, He stated-he notified and requested Mother appear at CED for

random drug tests, as.ordered.by the Court Again Mother did not comply, and did

present him with a list of her prescribed medications; however, he has no. record of

Mother presenting that list to CEO: Regarding Mother's mental health objective, she has

only minimally complied because she does not consistently attend her therapy. ML,

Cervantes. noted he had difficulty in. assessing the condition of the parent's. residence. He

recalled meeting Mother at the house at 3011 N. Water Street, and Mother stated she did

not live there; but lived with her mother. He then assessed maternalgrandmother's home

in September 2017� and Mother was sharing a room with her older daughter, and there



                                                                                           25
was .no space for the Children to stay,. therefore, the house was not suitable for

.reunification. (N. T ., 11/30/2()1 7; p 233 at 1-16; p.234 at. J0.. 25; p,23 5 at 1-25; p.236 at.l-

25; p.237.at l-25; p.238 at 1-18).

        Mr. Cervantes also testified that Mother: was minimally compliant.with visitation .

. Mother missed visits, one in September, one in October, and missed two visits.in

November. He observed a visit on fylarch29, 2017, and he-noted that Mother was
emotionally distraught during the visit because she recently had a death in her family and

· was upset. She brought dinner mid the family ate dinner together. He noted the Children

haye no difficulty separating from .the parents when the visits are over. (N.T ..�
11/30/2017, p.242 aU2-25; p.243 at 1-25; p.244 at 1-18),

        Mr.. Cervantes stated hevisits the. Children in their foster homes at least once per

month, and sometimes multiple times: L,M.0., S.M.O.; and A.AO.� are placed together

with Foster Parent, N.P., who is thepre-adoptive resource, He opined the Children and

Foster mother have a very strong bond, and rely on N.P. for all their needsand safety.

Regarding ETO.,who is placed separately, he visitshim once a month at his Foster

home. He opined that the Children are strongly bonded with the Foster Patents, and with
the other kids in the Foster borne, and characterized the relationship as "beautiful." He

opined that all four Children would not suffer Irreparable harm if Mother's parental rights

were terminated and it would bein their best interest to be placed.into adoption. All the

Children are strongly bonded .tO. their FosterParents and he .has seen improvement in the

Children over the time period he. has managed their cases. A.AO., told him he was not

able toreturnto his parents, and wanted to be adopted by his Foster Parent (N.T.;

11/30/2017, p.245 at7-25; p.146 at 1..:5, 8-25; p,247 at 1-23� p..248 at l-25; p.249 1-22).



                                                                                                 26
            On cross-examination by Ms. Alfano, GAL, Mr. Cervantes stated he.considered

.   .  . housing
Mother's   .     status as. "transient"; and would not recommend the Chtldren be

returned to Mother's care. Mother is unstable in housing and unstable mentally. She is

    also using .narcotics, and 'hasbeen unable ta sho:w. she. 'l�;a . responsible parent, (N'L,

    11/30/2017, p.:2so at l..,25; p.252 at 3-21).

            Motherwas the next witness to testify, and stated shecurrently livesat 3011 N,

                 .
    WaterStreet.Philadelphia,. PA. She noted that once Father
                                                          .   is released from

    incarceration.and if the-Children arereunited.withhim, she would move back to her

    Mother's house where she lived with herolder daughter. Shestated she attendedtwo

    visits with herChildren in October-however, missed avisit in November because ofher

    nephew'sfuneral. She also stated her visits were stopped because.she allowed her older

    daughter and maternal grandmother to visit with the Children; and wastold that was.not

    al.lowed. (N,T., 11/30/2017, p.z·90,at l-2:S; p.i291- at 1-i25� p.294 at 5:.2s_:;_p:295 at .1-11;

    p.296 at 1-24; p:297.at 1-24).

            Mother also stated t.hat she attends: mental healththerapy at City Wide once. a

    week, then now ordered· to go twice· every other week. She notes· she has missed some

'therapyappointments
          .
                     because her nephew
                                   .
                                        was killed; and sheis scheduled . f'of23rd.
                                                               '




    surgery on.her legs, Mother claims she is not-taking any pain medications now so she

    carr obtain custody of tier Children. She· does take three medications: Abilify, Zo loft. and

    Xanax, She noted she.gets her prescriptions from Dr. 'Mint at City Wide, where she sees

    him every.othermonth. (N.T., l ll'.30/2017� Jf299 at l.,l:5; p300 at 1-25.; p.301 at l-25).

            Regarding her dru� screens; Mother stated she completed ·�u .of the screens that

    Mr. Cervantes.asks her to, and also signed releases for him to obtain all ofthe results and


                                                                                                        27
reports bµt did notgive him the paperwork personally. She reported the CEU told .her

she could not be seen because there was no spaceavailable. Mother admitted she would

get very sleepy when she was on pain medications and had trouble focusing s. Mother

stated she did not completeparenting classes at ARC because she. was never told to

attend op until the month of November 2017.         (N;T., J J/30/2017, p.302 at 1-25; p.103 at

1-25; p..304 at l-25; p:305 at 1-4).

          Mother stated, jf given another chance, she would do everything possible and

what she was supposed to do to get her Children back. She would care for them, make

sure they go to doctors, school, and graduate from high school She testified she knew

someone was appointed to make decisions for her Children regarding education, and

stated.she was told that she was not allowed to know information about her Children's

schooling: · Mother stated she has suitable housing with furniture, bedding, dressers;

clothing, and running water and hot water. Mother could not produce a lease, and stated

she would be receiving thelease tomorrow. (N.T., ll/30/2017, p.:rns at 5�25; p.306 at 1-

25� p.308at 1-13; p.309 at b2S; pJ 10 at 1-13) ..

          Ort cross-examination by Ms, Warner, DH.S attorney, Motheradmitted to Jiving

with her older daughter for approximately two.months, after she was terminated from

court supervision, however.fhe daughter has not enrolled inschool yet, Mother stated

she receives Social Security Disabilityincome. Mother alsoadmitted shewas aware she

was supposed to attend services at ARC as far back as August 2016, however, stated she

was told she did not have to complete parenting classes because Father had already
      .              .
completed it. Finally, when questioned by Ms. Alfano, GAL, Mother Stated she did not




                                                                                            28
tellDr. Russell that she had. completed a parenting class at ARC. (N.T., 11/30/2017, 1'!

311. at24-25� p.312 at l-8� p.3J3 at 1·4; p.318 at 1·19; p.319 at 1-20; p.325 at 24'725;

p.326   at 1-7).


HEARING FEBRUARY 6, 2019


         This Court was instructed by the. Superior Court in a Memorandum Order dated

7/20/2018Jo conduct an "on-the-record determination as. to whether counsel adequately

consulted with each Chi.fd and determined his or her legal interests in the matter. · Ifthe

Court concludes that counsel did notcarry out her legal duties; as espoused inL.B.M.,

then the Court shall order a new termination hearing to provide counsel an opportunity to

advocate on each Child's behalf If, however, the Court is convinced that. counsel

fulfilled her duty to each Child, then it may reaffirmits original termination order."

(SuperiorCourtDecision, 7/20/2018, 154, 156, 157 EDA2018; pg. 10).

         At a hearing on December· 12, 2018, this Court ordered Regina Charles Asar,

Esquire, Child Advocate, to meet with and speak to the Children prior tothe next court
date . (Permanency Review Order, 12/12/2018).

         On February 6, 2019, this Court held a hearing and Regine Charles Asar, Esquire;

Child Advocate, testified she had seen AO,, L.O.,andS.0. on 12/17/2018, and saw E.O.

on 12/20/20.18, She stated the Children had, represented to her that they were happy

wherethey were at and wanted.to stay there and be adopted. Further, she testified that

that that was the Children's position at the time of the termination hearing on November

30,,2017. (N.T,, i/06/2019, p..3 atTI.-2.5; p.4 at 1-15).




                                                                                              29
                  STANDARD OF REVIEW AND LEGAL ANALYSIS


                         When reviewing an appeal from a decree terminating parental.rights, an appellate

                  Court is limited to determining whether the decision of the trial court is supported by

                  competent evidence. Absent an abuse of discretion, ail error of law, or insufficient

                  evidentiary support forthe trial court's decision, the decree must stand. Wherea trial

                  court has granted a petition to involuntarily terminate parental rights, an appellate court

                  must accord the. hearing judge's decision the same deference that it. would give to a jury

                  verdict. The Pennsylvania Superior Court need only agree with a trial court's decision as

                  to arty one subsection under 23 P. C..S.A. §2511 (a} in order to .atfirm a termination of

                  parental rights. In re D.A. T. 91 A..3d 197 Pa.Super.2014).

                         The standard ofreview in termination of parental rights cases requires appellate

                  Courts to accept the findings of fact and credibility determinations of the trial court.if

                  they are supported by the record. If the factual findings are supported, appellate courts

                  review to determine if the trial court made an error of law or abused its di scretion. A

                  decision may be reversed for an abuse of discretion only upon demonstration ofmanifest

                  unreasonableness, partiality, prejudice, bias, or ill-will. We have previously emphasized

                  our deference to trial courts that often have first-hand observations of the parties

                  spanning multiple hearings. In re T,S.M,, 620 Pa. 602, 7l A3d 251, .267 (2013) (citations

                  and quotation ritarks omittedjIn re Adoption of C.O:R., 2015 PA Super 54, 111 A.3d

                  1212, 1215 (2015.).

                         Termination of parental rights is governed by Section 251l of the Adoption Act.

                  23 -Pa.C.S.A. §§ 2101...:2938, which requires a bifurcated analysis. Initially. the focus is

                  on the conduct of the parent. The party seeking termination must prove by clear and

                                                                                                                 30



···---..   -----------··----·-------------------------------
                  convincing evidence thatthe parent's.conduct satisfies the statutory.grounds for

                  termination delineated inSection.251 I(a). Only iftbe court determines that the parent's

                  conduct warrants termination of his or her· parental rights. does the court· engage in the
                  second part of the. analysis pursuant to Section 2511 (b): determination of the. needs and

                  welfare of the child under the standard of best lnterests.of'the child. One   major aspect of

                  the needs and welfare analysis concerns the nature and status of the emotional bond
                  between parent and child, with.close attentionpaid.to the effect on the child of

                 , permanently severing any such bond. In re L.M, 923 A.2d 505, 511 (Pa.Supei.2007)

                  (citations omitted). In re Adoption otGJ.J,P., 2015 PA Super 80; l 14AJd 1046; 1049-

                  SQ (2015) The Court need only agree with the orphans' court as to any one subsection of
                                    «,




                  Section 2S l l(a), as well as Section 251 l(bX inorder to affirm. In re Adoption of

                  C.J.J.P .• 2015PA Super 80,ll4 A.3d 1046, 1050 (2015).

                                These Children came.tothe atteniionofthe PHS on December 12. 2014; when

                  the.Department of Human Services (DHS)received a Child Protective Services (CPS)

                  Report which alleged that Mother and Father's other Child; M,0,, a male, attended school

                  that morning with cuts and abrasions on his right
                                                                .   ankle and his. right hand
                                                                                           .  across his

                  knuckles; thatM'O'.. stated that his parents tried to forcibly keep himfrom going to

                  school and while trying to s.et out of the house, he was assaulted by his parents; that

                  Mother then took her crutches and with thehelp of Iv[O; 's sister. Motherthrew the

                  crutches at M.O;;thatthe.crutch.es hit M;O., across his.right ankle causing anopen

                  wound; that this Child stated. that this abuse happened often; that this Child stated he was

                  afraid and did not want to go home; that he escaped from the home and went to a

                  neighbor's home; that the neighbor called police; the Report further alleged that the home



                                                                                                               31


_,_.. ,_.__.,_     .   __ __
                          ,_,   ,
                                                                                         _         ·-----------··-
                           was filthy with dlrtyclothes everywhere; thattherewere ten dogs in the home.jhat there

                           was a dead dog with dead pupp1es in the home; that the .dogs were alleged! y kept in cages

                           and were not Jet out; and that the parents did not clean up .after the dogs and made him

                           clean up after the dogs. The Report. also alleged.
                                                                     .    .
                                                                              that the parents were unemployed; that

                           . Mofher uses c111 tches because of an unknown disabil ity; and that there was an 18 year old

                           sibling in the home who was pregnant. The Report alleged that M. 0., stated he would
                           . rather be placed than go back to his home; thatthere were 3 other siblings of school age

                           who were being kept at home and> not allowed to attend. school; that physical discipline

                           wasused in the home; that the family had a history with DHS. On December 12, 2014,

                          · DRS received a supplement to the GPS Report which alleged that the family home was in

                           deplorable and unsanitary condition; that the parents were using excessive and

                           inappropriate methods .of discipline. The Report furtheralleged that about seven

                           Children were observed inthe home. On December 12, 2014, DHS visited the home and.

                           found thatthere was no heat in the. home. There were. holes in the walls and doors and

                           · trash strewn throughout the house, DHS observed numerous dogs and cats living in

                           unsanitary conditions. Father stated that the Children were all sleeping in the same
                           bedroom due to a.Ieak in the basement which had     first begun two months prior, ()n

                           December 12, 2014, DHS obtained art Order of Protective Custody (OPC) for six.

                            Children to ensure their well-being and safety; M. 0., and M. 0 ,, male and female, were

                            placed at Youth Emergency Services (YES). A..A.O., and S.M.0., were placed in Foster

                           Care through Community Umbrella Agency (CUA) NorthEast'treatment Centers �'Ef}

                           E.J. 0 ., was placed in Foster Care through Concilio,   and L.M. 0 .; was placed in Foster
                           Care through New Foundations.


                                                                                                                        32



····--"·-··· -·-..   ·-----·----··------··----·--------------------------
            . The Trial Court Properly Found that DHS had met its Burden by Clear and
                    .          . . to Terminate
            ·Convincing.Evidence        .    .      Mother's
                                                     , r     Parental Rights Pursuant to.23
              Pa.C.S.A. ,§2511la){l)2 (2), (5), and (8)

                     Involuntary
                     .    .      termination of parental rights
                                                           .    is governed by §2 S 11 of the Adoption

             Act, 23 Pa. C. S. §§ 21JH-2938. As the party petitioning for termination of parental rights;

            DHS "must prove the statutory criteria for that termination by at least clear and

            convincing evident." In re T.R, 465A.2d642, 644(Pa. 1983): Clear and convincing

            evidence is defined as "testimony-that is so clear, direct, weighty, and convincing as to

            enable the trier of fact to come to a clear conviction, without hesitancy, of the truth .ofthe

            precise facts in issue.. " Matter of-Sylvester, 555A.idJ2,02, 120$-04 (Pa. 1989).

                     Mother's Concise Statement ofMatters Complainedofon Appeal alleges that the·

            Trial Court erred when it found thatDHS by clear and convincing evidence had met its

            burden to.terminate Mother's parental rights. under23 Pa,C.S;A. §2511 (a)(I),{2)> (5),

                    ;2 i(a) G�neral .Rule:-the rights oh patent in regard to a .child may beterminated after a petition
            filed on any of the. following grounds:

                    .(.1) The parent by conduct continuing for a period of at least   six months immediately preceding
                         the filing .ofthe.petition either has evidenced a settled purpose of relinquishing parenting ·
                         claim to.a child or has refused or failed to pe.rfonn patenial duties. .             ·         ·
                     (i) The repeated and continued.incapacity, abuse; neglect or refusal of the parent has caused the
                         child .to be Without essenti al parental Cate, control Or .SU bsistence necessary {or his phY$iCal or
                         mental well-being arid the conditions and causes of the incapacity' abuse; negl�t refusal  or
                         cannot or will noi be remedied by the parent.                          .      .        .

                     (5.) The child has beeri removed from the care 9f tile. parents by the court or under a voluntary
                     agreement with.an agericy for a period of at least six months, the conditions which Jed. to the
                     removal or placement ofthe child continue to exist; the parent cannotor will mit reirieqy those
                     conditions within areasonable period. of time; the services. or assistance reasonably available to the
                     parent are. not likely to remedy the. conditions which led to the removal ot placement of the child.
                     within reasonable period of time and termination ofthe parental rights would best serve the needs
                    -and.welfare oftheclrild..                                  ·

                    (8) The child has been removed from the care of the parent by the. court or under voluntary
                    �ei;inent with an agency; 12 months or more have elapsed .from the date C>.f removal or
                    placement, the condnions w.lµch led to the removal or placement ofthe child continue to exist and
                    termination of the parental' rights would best serve the needs and. welfar� of the child.


                                                                                                                           33



··· ···- ···--·-· - ··---··-··--··--··----------·-----------------------
               ·
and (8)� This Court disagrees.


       This Court heard clear and convincing evidence from Mariam Colon, Case.

Manager at NET-CUA. She noted she was the first manager in the case in December

2014; and was managing the case until August 2015. She stated the Children came into

care when the oldest boy, M.O., went to school with
                                                .   bruises on his knuckles,.. scars and an

open cut, He stated his parents used inappropriate discipline and they did not let him

attend school, sohe escaped and went to a neighbor's home. The neighbor then

contacted police; and police contacted DRS. Ms. Colontestified thatthe Children were

not attending school, were not medically up-to-date, and had vision. and dental care

issues. S.M,0., had the most dental problems and required oral. surgery at the. time. She

stated at the start Mother would call her approximately 20 times per day, complaining.

about everything regarding her Children. She was cooperative to.a certain point, would

meet with her, however, when she needed to sign releases of information, she would not

sho,w up or just outrightrefused to sign. The SCJ>. objectives (or Mother were to address
and stabilize her mental health, to obtain mental health and behavioral health evaluations,

and receive treatment, She was also to maintain: appropriate and suitable housing and

.attend the supervised visits with her Children. Ms. Colon testified Mother was

minimally compliant with objectives· during the period when she was manager. She

supervised two visits between the parents and the Children1 and stated the parents would

bring food.and the visits were appropriate. Ms.: Colon never recommended reunification

because the parents were not compliant with objectives, riot obtaining mental health

treatment,. not attending educational appointments for the Children, not. attending the


                                                                                            34
   .·
Children's medical appointments; and the parents would not contact her regarding their

Children's medical care.

        Next, the Court.heard credible testimony from Kesa Lewis.Case Manager·

Supervisor-�'ET/CUA. She began supervising-these Children's cases in February 2016

. and remained supervisor until Frank Cervantes took over. She. testified she met with the

parents in.August 2016, because thereweresome incidents duringvisitations when Mom
was deemed as incoherent, and was required and Mother broughtin a document from her

pharmacy showing the medications she had received. She also. explained the parental

objectives to: the parents and they signed the .SCP' s. Ms. Lewis testified that in her role as

CaseManager Supervisor she supervised Martha Rios, a one-time worker oil the

Children's cases. She noted she had no reason to believe at any time. that Ms. Rios was

relaying information to her that was untruthful, and she had   no concerns regarding her
management of the Children. She noted that.Mother was noneompliant with the

objectives because Mother was not willing to do the necessary things that were needed in

order for her to be reunited with her Children. That included not signing releases, and not

keeping appointments forthe Agency to inspect their residence. She noted that the

parents did not contact her to inquire about the medical or educational issues regarding

their Children, until several weeksago when Mother contactedherregarding.visits.

        Frank Cervantes, CUA Case Manager, also provided credible testimony that he

began working on the Children's cases in February 2017, and the case objectives for

Mother were participation in ARC, completing random drug screens, completing CEU

assessments, signing releases, attendingtherapy, taking medications as prescribed, attend

two supervised visits per month with the Children, and follow ihe recommendations from


                                                                                             35.
her PCE.   He testified he received a letter from ARC dated. 7/J0/2.017. stating the Agency
made several attempts to contact Mother; and Mother-had not complied with the referral

He stated.he notified and requested Mother appear at CEU for random drugtests, as

ordered.by the Court. Again Mother did not comply, and did present him with.a list of

her prescribed medications, however; he has no record pf Mother presenting that list to

CEU. Regarding Mother's mental health objective, she has only minimally complied

because .she does not consistently attend her therapy. Mr. Cervantes rioted he had

difficulty in assessing the condition of the parent's residence: J-Ie recalled .meeting

Mother at.the house at301 l N. Water Street.and Mother stated she did not live there, but

lived with her mother.   He then assessed maternal grandmother' s home in September
2017, and Mother was sharing a room with her older daughter, and there was no.space for

the Children to stay; therefore, the. house was not suitable for reunification, Mr.

Cervantes also testified that Mother was-minimally compliant with visitation. Mother

missed visits, on� in September; one in October; and missed two visits in November. He

observed a visit on March 29, 20.17, and he noted that Mother was emotionally distraught

during the visit because she recently had a death in   her family and was upset. She
brought dinner and the family ate dinner together. He noted the Children have no

difficulty separating froni the parents when thevisits are over.

       ThisCourt alsoheard the credible, clear and convincing expert testimony from

Or. William Russell, Forensic Psychologist. He testified he conducted Parenting

Capacity Evaluations on both Mother and Father, Mother's Forensic Evaluation was

conducted on October .17, 2016, which involved a review of the records and a meeting

with Mother on October 4, 2016: H'-! opined thatheidentified multiple barriers to



                                                                                          36
                        Mother's capacity to provide both safety and permanency for her Children. Based on the

                        information provided as. well.as her. own report, Mother does not identify the role she

                        played or any insightinto the removal of the Children or their' ongoing placement.

                        'Mother reported the only issue at the time of the removal was the size of the house; while

                        records reflect extremely deplorable living conditions: -Mother reflects.a.significant

                        degree of minimization and denial of any problems. Mother denied physically abusing

                        her son, and blames an older sibling of abusing him. Mother minimizes her responsibility

                        for the. Children: s .issues and problemsand their placement While Mother appears to be

                        enrolled in mental health treatment, itdoes not appear that she has been working on the

                        issues that.would help her develop. the insight into her role inthe Children's removal and

                        ongoing placement.

                                 Dr; Russell testified that Mother presented for the interview. and appeared very

                        glazed and had difficulty staying on topic. She appeared to possibly be using too much

                        medication. She had difficulty in maintaining eye contact with anyone, and in

                        conjunction with the records he.reviewed, Mother described using significant amounts of

                        narcotics. She described using Percocet for pain in .her legs from a car accident and using

                        Xanaxand Zolofr from her Psychiatrist at City Wide. Dr. Russell recommended that

                        Mother should participate in random drug screens based on records he reviewed as well

                         as ihe way she presented at the interview.

                                 Dr. Russell testified he made other recommendations forMother to assist her to

                        · be able to provide safety and permanency for her Children. Mother was unable to

                         describe any types of problems her Children were experiencing, instead stating they were

                         fin�. in general. Therefore; he recommended .Mother should continue attending


                                                                                                                    37



... -.. ·-··-·-····-·····-·------··-·---··----
                              ·
individual therapy and also participate in her Children' s treatments to ensure she is aware.

oftheir on-going behavioral and emotional needs. He. also recommended the parents

ma'intairt appropriate housing for the Children, and that on-going inspections should be

conducted for a period of riot less than six months, This was because Motherminimized

· any type of problem. in. the prior residence, whereas, Father, had described some

significant problems in the house. He. was concerned with the current residence on Water
Street, and that they must maintain this home betterthan what was described by police

officers and social workers atthe previous home.

        Dr. Russell noted that part of the role of a parent in providing safety and

'permanency is addressing any needs that an individual Child has, and Mother never

displayed appropriateinsight asto why her Children. were in care, and. that what their

issues were. Mother could not identify which school each Child was attending: Dr-.

Russell testified.he was also concerned with Mother's following the prescriptions: as

prescribed. He opined that Mother may be over medicating. herself      He concluded that
based on his evaluation and review ofthe records> Mother�s history of dependence,

history of difficulties in maintaining her house, the fact that the Children were 'removed

and out ofher care for several years, that she has a diagnosis of post-traumatic stress

disorder and bipolar disorder, that Mother.is on antipsychotic medication, is certain

Mother should be going to treatment at least once a week'instead of twice a month.

Based on all the evidence he reviewed and obtained himself, Dr.Russell sees no evidence

presented that reflects a significant change in Mother's day to day functioning.

Th�refore, his opinion today would be the same as it was at the time.of the evaluation,




                                                                                             38
                Mother does not present with the capacity to provide safety and/or permanency to her

                Children

                       This Court found. clear and convincing evidence that Mother has refused or.failed

                to perform parental duties, and that Mother hicks the present capacity to perform those

            .parental responsibilities. This Court found that OHS proved by clear and convincing

                evidence that Mother is incapable of providing safety arid permanency for her Children

                now and in the future, Finally, this Cotirt is not persuaded that Mother can or will

             remedy the conditions which continue to exist and.brought the Children into Court

            supervision. Mother continues to use prescription drugs, does not have appropriate

            housing' and is only attending individual therapy. once per month. Dr. Russell noted that

            Mother's use ofnarcotics on a long-term basis is sustenance to addiction. The diagnoses

            that Motlier states that justify those medications. clearly indicates a need for treatment,

            Based on the clear and convincing evidence presented; this Court terminated Mother's

            parental rights pursuant to 23 Pa.C. S.A. §25H(a) (1), (2), (5), and (8).



            Trial Court Properly  Found ihat Termination of Mother's Parental Rights was. in
            the Child's Best Interest and that DBS Met Its Burden Pursuant to 23 Pa.CS.A.
            §251l(b)�3

                      After the Court finds that the statutory grounds for termination have been

            satisfied, it must then determine whether the termination of parental rights serves thebest




            3 Other Considerations.-the court in terminatingthe rights of a. parent shall give primarvcons.ideration
            to the d eve lopm ental, .physical andernctlonal' needs and .welfa re. of the .chlld, The rights of a pare nt�hall
            not be terminated solely on thebasis.ofenviranmental factors such as inadequate housing, furnishings,
            income. J
                      clothing
                        .
                               and medical
                                    . .
                                             care iffound. to
                                                            .
                                                              be beyond the con(rolofthe
                                                                                      .
                                                                                               parent. . With
                                                                                                          .
                                                                                                              respect
                                                                                                                 . .
                                                                                                                      to any.
            petition filed pursuant to subsectian interests of the children pursuant to 25ll(b) Inre Adoption of C.L.G., 9S6 A2d 999

· (Pa. Super 2008). In terminating the fights of a parent, the Court "shall .give primary

 consideration to the development, physical and emotional needs and welfare of the

 child." 23Pa.C.S.A. §251 l(b ) .. One major aspect ofthe needs and welfare analysis

 concerns the nature and status. of the emotional bond between parent.and child. In re

 T..S,M, 71.A3d 251 {Pa. 201$};

        In: making this determination, the Court must carefully examine both the tangible

and intangible dimension of the needsandwelfare of the.Children. The.tangible

dimension of a Child's needs involves providing for the physical necessities of.life, The

intangible dimension of the parent-child relationship. involves the consideration.of the

love, closeness; comfort and securityshared, the emotional bond that rttt1y or may not

existbetween the parent and the Child and the likely effect termination of parental.rights

will have on the Child.   In rei.Involuniary Termination ofC. W.S.M .andK.A.L.M. 839
A:2d410 (Pa.Super. 20Q3).

       Case Managers provided credible, persuasive.testimony regarding the Children's

physical and emotional needs andbest interests, Mr. Cervantes stated he visits the

Children in their fosterhomes at least once per month, and. sometimes multiple times.

L.M.O,, S.M.O, and.A.AO. are placed together with foster Parent; N.P., who is the pre�

· adoptive resource. He opined the Children and Foster mother have a very strong bond,

and rely on N.P. for all their needs and safety. Regarding E:J.O., who is placed

separately, he visits him once a month at his Foster Home. He opined that the. Children
are" strongly bonded with their Foster parents, and with the other kids in. the Foster Home,

and characterized the relationship as "beautiful." He testified that M.:otber was minimally,

                                                                                            40
                 compliant with visitation. Mother missed visits, one in September, one in October, and

                 missed two visits in November. He observed a visit on March
                                                                        ·.         . . ., and
                                                                             29,. 2017     .  he noted
                                                                                                  .  .·


                 that Mother was emotionally distraught during the visit because she recently had a death

                 in her family and was upset. She brought dinner and the family ate dinnertogether. He

                 noted the Children have no difficulty separatingfrom the parents when the. visits are over.

                          The Agencywitnesses.testified that the Children would not suffer irreparable
                 harm ifMother's parental rights were terminated, and it would bein their best interests to

                be adopted. All      of the Children have close; loving relationships with their Foster Parents,
                 and they are safe. They opined it would bein the best interests ofthe Children if they

                were adopted by their Foster Patents.

                          Therefore; the Court found that clear and convincing evidence was presented that

                the conditions which led to the Children's placement continue to exist, and                    the Children
                would not suffer irreparable harm. ifMother's rights were terminated and adoption would

                · be in their best interest.


                Trial Court Properly Found that the Goal Change from Return to Parent to
                Adoption.was ht the Children's Best Interest and.the Court"s Disposition was Best
                Suited to theSafety2 Protection and Physical, Mental and Moral Welfare of the
                Childi'en Pursuant to 42 Pa�C.S.A .. §6351 (f.1) (2).4

                         The concept of'a "goal change" is consistent with the statute which requires the

                triaJ court, at the conclusion of a permanency hearing in a child dependency proceeding,

                to order the continuation, modification, or termination of placement or other disposition




                4 42 Pa.C.S.A. §63S.1'·Disposition Qfdependent (:h1ld.:--(f.l). Additionai det�rm.inatlo.ns. Ba.sed upon the
                determinations made under subsection (f) and      all relevant evidence presented at the hearing, the court
                 shall determine one of the following: (2) If and when. the Child will be.placed for adoption, and the county
                 a.ee.ncywUlfilefor terminatio.n ofparent;il rights in cases.where re:tur.n to the..Child's parent,,guardlan ?r-
                 custodian is not best suited to.the safety, protection .and physical, mental and moral welfare of the Child;
                                                                                                                              41.



·-·-----··----------···-·---
                       which is best suited to the.safety, protection and physical, mental, and   moral welfare of
                       the child; an. order to continue, modify, or terminate the current placement, as required by

                       the .statete; is synonymous. with a decision to continue or change-the permanency plan

                       goal. 42 Pa.C .. S.A. § 6)5J(g)


                                Competentand persuasive evidence was presented to this Court by the Agency

                      that reasonable efforts were made by the agency for over three years that the Children

                      have been in placement, to give Mother the avenue for reunification with her Children,

                      however, Mother has failed to use the referrals and resources provide to her. Mother's

                      testimonybefore the Court was.not credible and therefore this Court is not persuaded that

                      she could function in a caregiving.role of aparent to provide safety artd permanency to

                      her Children.


                                This Courtheld a Trial de.Novo 011 November 30,2017 and granted DHS's

                      Petition to Terminate Parental Rights of Mother. OnJuly20., 2018, the Superior Court

                      vacated the Orders terminating Mother's parental rights and remanded the cases foran

                      on-the-record determination as to whether counsel adequately consulted with each Child

                      and determined his or her.legalinterests.in the matter. Superior Court further instructed

                      this court, "If the court concludes that counsel did not carry out herlegal duties, as

                      espoused inL.B.M., then thecourt shall ordernewterminationhearings to provide

                      counsel ail opportunity to-advocate on each Child's behalf Jf, however, the court is

                      convinced that counsel fulfilled her duty to each Child, then it may affirm its original

                      termination order's.

                                This Court finds that the Child Advocate, Regine Charles Asar; Esquire consulted

                      With each Child as.instructed.by this Court; and. determined. their legal interests in thi.s
                                                                                                                     42


--·-·-··--·-·-·-·-------·--..   ··----------------------------------
            matter. She thereby fulfilled her duties. responsibilities and advocacy on behalfof the

            Children; This Courtfound the hearing held on February 6, 2019, was adequate and the

             evidence is further clear arid convincing that it would be in the best interest of the

             Children to. be adopted, the termination of Mother's parental rights would present no

            irreparable harm to the Children and that ft would be .in their best interest to. be adopted.


             CONCLUSION

                    Aube conclusion-of the l.i/30/2017 hearing, the Court stated:

                             I'll .deal with Mother first l had the ability to have a broad.
                            view. of thiscase.because I was the Judge that presided over
                            the Shelter CareHearing back in December 15, 2014;. And
                            I've been the Judge on this case ever since; And the history
                            of the case begins with the Children coming into care
                            because they were discovered to be suffering from
                            malnutrition, They were sufferjng from lack of medical
                           ·care; They were.uneducated. They were malnourished.
                            They were not in propergrades, The .ones that were in ·
                            school and theonethatshould have been in school were
                            not in school.

                            And they were placed from that time forward. And.since
                            thattimethere'sa history of the Department going through
                            a number of case workers. But, all the case workers are
                            consistent in that these two parents were minimally or
                            noncompliant.withany of the goals outlined for them. And
                            Twill apply this to Father since the evidence is consistent as
                            to both parents. And during the life of the case there was
                            always an issue of where the parents were living.

                           The Mothertook the stand and chose to put her credibility
                           at issue by taking the stand. And quite honestly,
                           throughout all ofher testimony I struggle to find orie
                           'truthfulstatement by Mother; She has no credibility. Most
                            ofthe testimony was prepared, choreographed. and is a
                            connected series oflies, attempted misrepresentations,
                            deceit, all contrived to convince this Court that she
                            somehow is a ready, willing and able parent to parent these
                            Children .. None of her story is believable. I take note .that
                            Mother chose to offer just her testimony .. Not one

                                                                                                        43


· ---"-···· ---···---·---·--··-·-·-··-------------------------------
                                                  document was introduced relative to this matter except for
                                                  M-1 which was ruled by this. Court not to be admissible.
                                                  And . M-2 was a prescription,

                                                  So, Mother is asking the Court to rely upon her statements.
                                                  And I have in comparison a series of objective documents 1
                                                  think we were at DHS-17, which makes the. case regarding
                                                  these parents' 'unsuitability to parentany of these Children.

                                                  We have the testimony of very believable, very competent
                                                  case workers who all had a very detailed memory ofthe
                                                  case. And despite cross-examination that memory and. that
                                                  ability to recite the history of the case was not shaken one
                                                 bit. Where there is conflict between.the Mother's
                                                 testimony and any of the DH.S witnesses' testimony; the
                                                 DRS witnesses are believable, consistent; factually based.
                                                 Based upon records which have been kept in detail in this
                                                 case from the outset in 2014. The one exception. to the case
                                                 workers was the case of'Ms: Rios .. And she was removed
                                                 for deception.

                                                 But oh cross-examination, Dr. Russell opined that nothing
                                                 that she (Ms. Rios) said would have changed, if itbe
                                                 removed from therecord would.have changed his opinion
                                                 about the unsuitability of these twopeepleto parent these
                                                                        or
                                                 Children. And some the correspondence received. from
                                                 Ms. Rios was a pass through of information from other
                                                 witnesses and other observers. of the record of this case.
                                                 The witness testified that she went to CEU and gave.
                                                 screens. Yet I see no record of those screens. I see no
                                                 attempt to. ge� those records from thetEtJ.

                                                  This is a hearing at which time her suitability to parent
                                                   these Children is at issue. Thisis a second· hearing ofthe
                                                   case. The first was ,.rnfortunately internrpted by a case
                                                   decided by the Supreme Court. Alsointerrupted by some
                                                   uncenaµity injected.in the case by the fact that.Ms, Rios
                                                   was let go from the agency for falsification ofrecords; So
                                                  in an abundance of caution I ordered a De Novo Hearing on
                                                   this case; .And we did. We wentoverthe same evidence.
                                                   that came in at the last. hearing, During the testimony I was
                                                 · reviewing the complete record.           '

                                                 She produced no CEU reports. She testified to her mental
                                                 health treatment yet there are no documents documenting
                                                 her. mental health treatment. And the argument that she


                                                                                                                   44


                                             ·--------------------------------·-----
····-·--··-··· -·····-·"-"···-··-------··-·-..
                                        gave CEU or she gave the case worker authorization to get
                                        (he records. it is not the agency's burden to make out your
                                       case. You submitted no records documenting your mental
                                        health. You gave me a record of your prescribed medicines
                                       from 2.016. I have no current record, Your own testimony
                                       indicating that you ceased using Oxycodone sometime this
                                       year creates .an issue of credibility and an issue as to .
                                       whether or notyou have successfully addressed any of your
                                       drug.issues .. The.last time you were prescribed that was
                                       sometime in 2016, And the Dr.' s testimony indicated that
                                       Level 1 drug is only good for thirty days and must be
                                       renewed in person with a handwritten prescription from a
                                       doctor to have it renewed. So your source of Oxycodone
                                       had to be illegal.

                                       Thelack.cf'familiarity with any of'the milestones for a
                                       Child. Lade of knowledge. as to the school. Lack of
                                       knowledge as to the grade. Lack ofknowledge as to
                                       medical care and, medical health condition. All
                                       substantiates the case that both Mother and. Father have not,
                                       cannot, and will not be able to parent these Children going
                                       forward in the future. The record is clear, convincing and
                                       overwhelming. "Ihe.Iack: ofattendance at visitation and the
                                       explanation.for visitation, nothing but lies. I have been
                                       dealing withthe issue of where Mother and Father have
                                       been living for thelife of the case, Part ofthelssue.was I
                                       attempted to reunite these Children with Father. And it was
                                       later discovered that Mother was actually living with Father.
                                       at the Water Street.address, They have always beenliving
                                       there together.                               ·      ·    ·

                                       Ano Mother's explanation of the tact that she didn't know
                                       that Father was in prison, Lthink highlights the absurdity of
                                       the testimony byMother. Two people that have been in
                                                                                             or
                                       contact With each other almost on a daily basis. Part the
                                       issue that I had to deal with, with the visitation and the
                                       changing of the visitation was their concerted interaction
                                       and attempt tointerrupt thevisitation process by DBS by
                                       constantly finding fault with the case workers. · So the idea
                                       that she didn't know where he was and doesn't at the time,
                                       it's absurd. And J think because of the absurdity of the
                                       testimony normally in a.case where you   are   judging
                                       credibility it's a balancing test. And I knowthat the edict
                                       and the acts and falsas is one that you can infer that the.
                                       testimony would be false in everything. But in this case, I
                                       have actual proof and I make an actual finding that nothing

                                                                                                       45


· ···-· .. ·---······..   ··-·---·-·------·····-·---------------------------------
                                  ·
                      Mother has said has any ring of truth to it whatsoever. So I
                      am quite comfortable in not believing anything Mother
                      said.

                        The Children were removed from both Mother arid Father's
                        care. Now the evidence regarding 2511 (b), there was an
                        issue raised about would there be any harm to the Children,
                        Ofcourse. These are the birth parents. They have spent
                        time with these parents. But. at a.point in time they were
                        unwilling to provide the necessary care, safety and· welfare
                        for the Children. And that is when wy fortunately began
                        our relationship with these· Children back in December of
                        2014 when they were removed from the parents, found to
                        be severely in need of medical, physical (Ind educational
                        care, And they were placed. And the placement has been
                      . successful. .

                        The testimony is clear and convincing that the placement of
                      . these Children in these foster homes and recent
                        reunification oftwo of the Childrenwith the third Child
                        lends more weight to that.argument. The issue of whether
                        or not harm would occur, that's not the question. The
                        question is irreparable harm. And {think it was answered
                       throughout theinterchanges of testimony. And that is, that
                        with proper love, care, parenting, provision for safety,
                        provision for their welfare, andprovision for their future.
                        'Ihe harin done in the pasttothese Children by the parents
                        can be overcome. That's the nature of deciding whether or
                        riot there is irreparable harm here There will be no
                                                         «,



                       irreparable harmbecausethe.harmdone to the Childrenhas
                      already in large part been remediated. And based upon the
                      .testimony they .are going to continue to flourish.

                      So considering the. record as I have attempted to elucidate
                      in . thar.shorr period and the record as a whole goingback to
                      the beginning of this case, which I presided over, the Court
                      finds that pursuant to 25 ll (a) (I), (2), (5)� and (8), and
                      2511 (b), that itis.inthe best interest of these Children that
                      the rights be. terminated. And there would be no irreparable
                      harm if such rights were terminated. 1 am comfortable in
                      terminating both parent's parental rights and moving the .
                      goal to adoptionfor all four Children. (N:T., 11/30/2017
                      p:326 at 23.,25; p.327 at l�2S; p.328 at 1-.25; ·p:329 at 1.:2s;
                      p.330 at 1-25; p.331 at 1-25; p.33.2·at 1-25; p.333 at.1-25;
                      p.334 at l-Z5; p.3.35 afl-4).                  ·


                                                                                         46


··----·-···..-·-··---····-··-----�--·-··-·-···---------------------------------
        Atthe conclusion of the 2/06/2019, hearing, the Court stated:

               And I think I made that finding quite clear, but the Superior
               Court in its wisdom decided that I needed to present more
               information and of course I believe that the process today
               was completed.                                  ·

               We. of course complied with theremand from the Appellate
               Court, and l believe that the evidence is further clear and
               convincing that. it would he in the best interest of the
                                                              or
               children to be adopted, thatthe termination Mother's
               parental rights would present no irreparable harm to the
               children and that it would be in their best interest to be
               adopted. I think ifs u�der 2511 (a) (l), (2), (5) and (8) at
               the prior listing. The hearing was adequate. It explored all
               of the.issues evidentiarily (sic). It provided. to the court all
               the information that I needed and again.Tmade a
              determination on the credibility of the witnesses and the
              weight to be given.to the testimony. Agairt,as I read the
              remand it was to complete what they. perceived to be. a
              necessary issue regarding the statement of the children,
              although there are.some.contlicting case law, in fact..one
              appellate court opinion said you really don't have to-the
              children don't get to. decide.whether they.getadopted or
              not, but in the.spirit of complying with the appellate court
              remand I believe today's hearing satisfied that requirement
              and  rm  reiterating t�e finding ..

              If necessary, but the termination of Mother's rights are
              complete as of today with the conclusion of the         .
              information, andthe goal is changed to adoption. That's.
              wily rm doing; reaffirming the original termination order.
              Today I am, I'm making a finding and      I'm
                                                         entering an
              order which affirms the prior termination. So. tfie rights are
              terminated, letme add the phrase nunc pro tune; back to the
              original termination, and they'll deal with that issue; if they
              wish.toand the goal is changed to adoption. (N.T.,          . ·
              2/06/i019, p.12 atl4-25; p.l� at J.,,4, 22-25; p.14 at 1-19;
              p.15 a:t 7.:.22).


       For the foregoing reasons.this Court respectfully requests that the

Orders dated February 6� 2019, which reinstated the Decrees and Orders



                                                                                  47
of November 30, 20'}7� terminating. Mother, A.O. 'sParental Rights and

changing their Permanency Goals to Adoption be AFFIRMED.




                                            BY TB;E COURT�




                                           AL�N L. TE;RESHKO,            Sr. J:.
                          j



.DATE
                                        CERTIFCATE OF SERVICE.


            . Lhereby certify that a true and correct copy of the.foregoing OPINION has been
      servedupon.the foliowing-parties by the manner as designated:

      Family Court Mailbox

      · MaureenF. Pie, Esq.
        8 SummitSt.; Ste·. 200
      Philadelphia, PA i9t'i8'
      Counsel for Appellant, Mother, A. 0.

      . Robert I). Aversa; Esq., ACS
        Bridg�t M. Warner, Esq., ACS
       City .of'Phila.Law Dept.
        1515 Arch sr, i 6th fir.
      'Counsel for DHS


      Adrianna.Alfano, Esq.
     . Patricia I}, Korey, Esq.
       Defenders Assoc.of Phila
       1441 Sansom St.
       Philadelphia; PA l 9-102
      Guardian Ad Litem for Children

      Marie Regine. Charles-Asar, Esq.
      lQOS. BroadSt.i.Ste 1518
      Philadelphia, PA.. 19.1.l O
      Counsel for Children

      Ro!:,in. W, Banister, .Esq.
      l-81 D Rittenhouse ·Sq·., #8.06
      Philadetphia,; PA 19103
      Counsel for Father, M.0.




                                                  ALLAN L. TERES�KO, S.r,. J.
     : 4.r:2�,-·.. I.Ci
          ,·.

      ·nATE




· ----·---------------·-----------------------·--··---